Exhibit 10.1

CUSIP No.: 695157AR8

AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of August 29, 2016

among

PACKAGING CORPORATION OF AMERICA

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

BANK OF AMERICA, N.A.

as Agent,

DEUTSCHE BANK SECURITIES INC.

as Syndication Agent

and

BMO HARRIS BANK N.A.

JPMORGAN CHASE BANK, N.A.

THE NORTHERN TRUST COMPANY

PNC BANK, NATIONAL ASSOCIATION

WELLS FARGO BANK, NATIONAL ASSOCIATION,

CITIBANK, N.A.

and

COBANK, ACB

as Co-Documentation Agents

Arranged by:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

DEUTSCHE BANK SECURITIES INC.

as Joint Lead Arrangers and Book Managers

on the $350,000,000 Revolving Credit Facility and the $385,000,000 A-1 Term Loan
Facility

and

COBANK, ACB

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Book Managers on the $650,000,000 A-2 Term Loan
Facility1

 

 

1  The principal amount of the A-2 Term Loans outstanding as of the Restatement
Date is $633,750,000.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I DEFINITIONS AND interpretation

     1   

Section 1.01. Certain Defined Terms

     1   

Section 1.02. Other Interpretive Provisions

     20   

Section 1.03. Accounting Terms

     20   

Section 1.04. Rates

     21   

Section 1.05. Letter of Credit Amounts

     21   

Article II AMOUNTS AND TERMS OF THE ADVANCES, LETTERS OF CREDIT AND TERM LOANS

     21   

Section 2.01. The Advances, Letters of Credit and Term Loans

     21   

Section 2.02. Making the Loans

     22   

Section 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

     23   

Section 2.04. Fees

     26   

Section 2.05. Optional Termination or Reduction of the Commitments

     27   

Section 2.06. Repayments

     27   

Section 2.07. Interest on Loans

     28   

Section 2.08. Interest Rate Determination

     29   

Section 2.09. Optional Conversion of Loans

     30   

Section 2.10. Prepayments of Loans

     30   

Section 2.11. Increased Costs

     31   

Section 2.12. Illegality

     32   

Section 2.13. Payments and Computations

     32   

Section 2.14. Taxes

     33   

Section 2.15. Sharing of Payments, Etc.

     37   

Section 2.16. Evidence of Debt

     38   

Section 2.17. Use of Proceeds

     38   

Section 2.18. Increase in the Aggregate Commitments

     38   

Section 2.19. Defaulting Lenders

     41   

Section 2.20. Regulation D Compensation

     43   

Article III CONDITIONS TO EFFECTIVENESS AND LENDING

     43   

Section 3.01. Conditions Precedent to Restatement Date

     43   

Section 3.02. Additional Conditions Precedent to Each Borrowing and Issuance
under the Revolving Credit Facility

     45   

Section 3.03. Additional Conditions Precedent to the Borrowing of the A-1 Term
Loans

     45   

Section 3.04. Determinations Under Sections 3.01 and 3.02

     45   

Article IV REPRESENTATIONS AND WARRANTIES

     46   

Section 4.01. Representations and Warranties of the Borrower

     46   

Article V COVENANTS OF THE BORROWER

     48   

Section 5.01. Affirmative Covenants

     48   



--------------------------------------------------------------------------------

Section 5.02. Negative Covenants

     52   

Section 5.03. Financial Covenants

     56   

Article VI EVENTS OF DEFAULT

     56   

Section 6.01. Events of Default

     56   

Section 6.02. Actions in Respect of the Letters of Credit upon Default

     58   

Article VII THE AGENT

     58   

Section 7.01. Authorization and Action

     58   

Section 7.02. Agent’s Reliance, Etc.

     58   

Section 7.03. Bank of America and Affiliates

     59   

Section 7.04. Lender Credit Decision

     59   

Section 7.05. Indemnification

     59   

Section 7.06. Successor Agent

     60   

Section 7.07. Other Agents

     61   

Article VIII MISCELLANEOUS

     61   

Section 8.01. Amendments, Etc.

     61   

Section 8.02. Notices, Etc.

     62   

Section 8.03. No Waiver; Remedies

     63   

Section 8.04. Costs and Expenses

     63   

Section 8.05. Right of Set-off

     64   

Section 8.06. Binding Effect

     64   

Section 8.07. Assignments and Participations

     65   

Section 8.08. Confidentiality

     69   

Section 8.09. Governing Law

     69   

Section 8.10. Execution in Counterparts; Electronic Execution of Assignments and
Certain Other Documents

     69   

Section 8.11. Jurisdiction, Etc.

     70   

Section 8.12. No Liability of the Issuing Banks

     70   

Section 8.13. Patriot Act Notice

     71   

Section 8.14. Waiver of Jury Trial

     71   

Section 8.15. Replacement of Lenders

     71   

Section 8.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

     72   

Section 8.17. Amendment and Restatement

     73   

Section 8.18. New Lenders

     73   



--------------------------------------------------------------------------------

SCHEDULES      

Schedule I

   -    Lenders and Commitments

Schedule I(A)

   -    Issuing Banks and Letter of Credit Commitments

Schedule 1.01

   -    Competitors

Schedule 2.01(b)

   -    Existing Letters of Credit

Schedule 4(n)

   -    Subsidiaries

Schedule 5.02(a)

   -    Existing Liens

Schedule 5.02(d)

   -    Existing Debt

Schedule 8.07(i)

   -    Voting Participants EXHIBITS      

Exhibit A

   -    Form of Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Assignment and Acceptance

Exhibit D-1

   -    Form of NY Counsel Opinion

Exhibit D-2

   -    Form of General Counsel Opinion

Exhibit E

   -    Subsidiary Guaranty

Exhibit F (1-4)

   -    Forms of U.S. Tax Compliance Certificates



--------------------------------------------------------------------------------

AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of August 29, 2016

PACKAGING CORPORATION OF AMERICA, a Delaware corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) and initial issuing banks (the “Initial Issuing Banks”) listed on the
signature pages hereof, BANK OF AMERICA, N.A. (“Bank of America”), as agent (in
such capacity, the “Agent”) for the Lenders (as defined below), and DEUTSCHE
BANK AG NEW YORK BRANCH, as syndication agent, agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“A-1 Term Lender” means, as of any date of determination, a Lender having an A-1
Term Loan Commitment or holding an A-1 Term Loan.

“A-1 Term Loan” has the meaning specified in Section 2.01(c).

“A-1 Term Loan Commitment” means, as to each A-1 Term Lender, its obligation to
make an A-1 Term Loan to the Borrower on the Restatement Date pursuant to
Section 2.01 in the principal amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “A-1 Term Loan Commitment”. The aggregate
principal amount of the A-1 Term Loan Commitments of all of the A-1 Term Lenders
as in effect on the Restatement Date is THREE HUNDRED EIGHTY-FIVE MILLION
DOLLARS ($385,000,000).

“A-2 Term Lender” means, as of any date of determination, a Lender having an A-2
Term Loan Commitment or holding an A-2 Term Loan.

“A-2 Term Loan” has the meaning specified in Section 2.01(d).

“A-2 Term Loan Commitment” means, as to each A-2 Term Lender, its obligation to
make an A-2 Term Loan to the Borrower on the Closing Date pursuant to
Section 2.01in the principal amount set forth opposite such Lender’s name on
Schedule I hereto under the caption “A-2 Term Loan Commitment”. As of the
Restatement Date, the A-2 Term Loan has been fully funded and the aggregate
principal amount of the A-2 Term Loan Commitments of all of the A-2 Term Lenders
as in effect on the Restatement Date is ZERO DOLLARS ($0).

“Acquired Company” means TimBar Corporation.

“Acquisition” means the purchase by PCA Corrugated and Display, LLC of
substantially all of the assets of the Acquired Company pursuant to the
Acquisition Agreement.

“Acquisition Agreement” has the meaning set forth in Section 3.03).

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” has the meaning specified in Section 2.01(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 20% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agent” has the meaning specified in the introductory paragraph of this
Agreement.

“Agent’s Account” means the account of the Agent maintained by the Agent at Bank
of America at its office at 135 South LaSalle Street, Suite 954, Chicago,
IL 6060, Mail Code: IL4-135-09-6.

“Agreement” means this Credit Agreement.

“Anti-Corruption Law” means, with respect to the Borrower or any of its
Subsidiaries, any law, rule or regulation of any jurisdiction applicable to such
Person concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

“Applicable Margin” means, as of any date, (a) with respect to the Revolving
Credit Facility and the A-1 Term Loan Facility, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s

   Revolving Credit Facility   A-1 Term Loan Facility    Applicable
Margin for
Base Rate
Loans   Applicable
Margin for
Eurodollar
Rate Loans
and Letter of
Credit Fees   Applicable
Margin for
Base Rate
Loans   Applicable
Margin for
Eurodollar
Rate Loans

Level 1

A- or A3 or above

   0.000%   0.900%   0.000%   1.000%

Level 2

BBB+ or Baa1

   0.000%   1.000%   0.125%   1.125%

Level 3

BBB or Baa2

   0.100%   1.100%   0.250%   1.250%

Level 4

BBB- or Baa3

   0.300%   1.300%   0.500%   1.500%

Level 5

BB+ or Ba1 or below

   0.500%   1.500%   0.750%   1.750%

 

2



--------------------------------------------------------------------------------

and (b) with respect to the A-2 Term Loan Facility, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

Public Debt Rating

S&P/Moody’s

   A-2 Term Loan Facility    Applicable
Margin for
Base Rate
Loans   Applicable
Margin for
Eurodollar
Rate Loans

Level 1

BBB+ or Baa1 or above

   0.500%   1.500%

Level 2

BBB or Baa2

   0.625%   1.625%

Level 3

BBB- or Baa3

   0.750%   1.750%

Level 4

BB+ or Ba1

   1.00%   2.00%

Level 5

BB or Ba2 or below

   1.250%   2.250%

For the avoidance of doubt, any change in the Public Debt Rating shall be
effective on the date thereof.

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating S&P/Moody’s

   Applicable
Percentage

Level 1

A- or A3 or above

   0.100%

Level 2

BBB+ or Baa1

   0.125%

Level 3

BBB or Baa2

   0.150%

Level 4

BBB- or Baa3

   0.200%

Level 5

BB+ or Ba1 or below

   0.250%

For the avoidance of doubt, any change in the Public Debt Rating shall be
effective on the date thereof.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arrangers” means (a) with respect to the Revolving Credit Facility and the A-1
Term Loan Facility, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Deutsche Bank Securities Inc., and (b) with respect to the A-2 Term Loan
Facility, CoBank, ACB and Merrill Lynch, Pierce, Fenner & Smith Incorporated;
provided, that Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without
notice to the Borrower, assign its rights and obligations under this Agreement
to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” means an Assuming Revolving Lender or an Assuming Term Lender,
each as defined in Section 2.18.

“Assumption Agreement” has the meaning specified in Section 2.18.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” has the meaning specified in the introductory paragraph of
this Agreement.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority, so long as such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some

 

4



--------------------------------------------------------------------------------

loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change. In no event shall the Base Rate be less than 0%.

“Base Rate Loan” means a Loan that bears interest as provided in
Section 2.07(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrower Information” has the meaning specified in Section 8.08.

“Borrowing” means a group of Advances, or a portion of the Term Loans, of the
same Class and Type made, Converted from a different Type into such Type or
continued for a new Interest Period on the same date by each of the Lenders and,
in the case of Advances bearing interest based upon the Eurodollar Rate, having
the same Interest Period.

“Business Day” means a day of the year on which the Federal Reserve Banks or the
banks in New York City are not required or authorized by law to close and, if
the applicable Business Day relates to any Eurodollar Rate Loans, on which
dealings are carried on in the London interbank market.

“Change in Control” means any of (i) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 35% or
more of the combined voting power of all Voting Stock of the Borrower; or
(ii) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower; or (iii) a “change in control” or similar event shall
occur as provided in any instrument or agreement governing Debt of the Borrower,
to the extent the principal amount of the Debt outstanding thereunder exceeds
$40,000,000.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (including any rules or regulations issued under or implementing any
existing laws), (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or supplemented.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Lenders under the Revolving Credit Facility or Lenders holding a portion of
a Class of Term Loans, (b) when used with respect to Commitments, refers to
whether such Commitments are Revolving Credit Commitments or Commitments with
respect to a particular Class of Term Loans and (c) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Loans under the Revolving Credit Facility, A-1 Term Loans, A-2
Term Loans or Incremental Term Loans (with the same economic terms and
amortization schedule).

 

5



--------------------------------------------------------------------------------

“Closing Date” means October 18, 2013.

“Commitment” means, as to each Lender, the Revolving Credit Commitment of such
Lender, the Letter of Credit Commitment of such Lender, the A-1 Term Loan
Commitment of such Lender and/or the A-2 Term Loan Commitment of such Lender.

“Competitors” means those Persons set forth on Schedule 1.01, as such schedule
may be updated from time to time in accordance with the terms set forth therein.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Conversion”, “Convert” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.08 or 2.09.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP (subject to Section 1.03), recorded
as capital leases, (f) all obligations, contingent or otherwise, of such Person
in respect of acceptances, letters of credit or similar extensions of credit
(excluding commercial letters of credit and letters of credit issued to support
worker’s compensation or insurance obligations), (g) all net obligations of such
Person in respect of Hedge Agreements, (h) all Invested Amounts, (i) all Debt of
others referred to in clauses (a) through (h) above or clause (j) below
(collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (1) to pay or purchase such Guaranteed Debt or to
advance or supply funds for the payment or purchase of such Guaranteed Debt,
(2) to purchase, sell or lease (as lessee or lessor) property, or to purchase or
sell services, primarily for the purpose of enabling the debtor to make payment
of such Guaranteed Debt or to assure the holder of such Guaranteed Debt against
loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss, and (j) all Debt referred to in
clauses (a) through (i) above (including Guaranteed Debt) secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt; provided that (i) “Debt” shall not include
obligations under trade payables, accrued expenses and other current liabilities
(other than as described in clause (a) or (c) above) incurred by any Person in
accordance with its customary practices and in the ordinary course of business;
(ii) the amount of any Guaranteed Debt shall be deemed to be the lesser of the
face amount of such Guaranteed Debt and the maximum liability of such Person in
respect of such Guaranteed Debt; and (iii) the amount of any Debt for which such
Person has no personal liability but that is secured by a Lien on property of
such Person shall be deemed to be the lesser of the face amount of such Debt and
the fair market value of the property subject to such Lien.

 

6



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Lender Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Lender
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Lender Party’s receipt of such
certification in form and substance satisfactory to it and the Agent, (d) has
become the subject of a Bankruptcy Event or (e) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through
(e) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the last paragraph of Section 2.19) as of the date
established therefor by the Agent in a written notice of such determination,
which shall be delivered by the Agent to the Borrower, any Issuing Lender, the
Swing Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means, at any time, a country, region or territory
that is the subject or target of comprehensive Sanctions (which, as of the date
of this Agreement, are Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“EBITDA” means, for any period, the total for such period of (a) net income (or
net loss) plus (b) to the extent deducted in determining such net income (or net
loss), (i) interest expense, (ii) income tax expense, (iii) depletion and
depreciation expense, (iv) amortization expense, (v) non-cash losses, expenses
or charges and (vi) all costs and expenses related to the Acquisition (including
financing fees and any make-whole amounts associated with existing Debt of the
Acquired Company) minus (c) to the extent included in determining such net
income (or net loss), non-cash gains. For the avoidance of doubt, following the
Restatement Date, EBITDA shall be calculated on a pro forma basis to include the
EBITDA of the Acquired Company.

 

7



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) with respect to an assignment of the Revolving
Credit Facility and/or a Term Loan pursuant to Section 8.07: (i) a Lender;
(ii) an Affiliate of a Lender or an Approved Fund; (iii) a Farm Credit Lender or
a commercial bank organized under the laws of the United States, or any State
thereof; (iv) a commercial bank organized under the laws of any other country
that is a member of the Organization for Economic Cooperation and Development or
has concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow, or a political subdivision
of any such country, so long as such bank is acting through a branch or agency
located in the country in which it is organized or another country that is
described in this clause (iv); and (v) any other Person (other than a natural
person) approved by the Agent and, unless an Event of Default has occurred and
is continuing at the time any assignment is effected in accordance with
Section 8.07, the Borrower, such approvals not to be unreasonably withheld or
delayed and (b) with respect to any Increase pursuant to Section 2.18, a Person
that is an Eligible Assignee under clause (a) of this definition and is approved
by (A) the Agent, (B) if such Increase is a Revolving Commitment Increase, the
Issuing Banks and (C) the Borrower; provided, however, that, in each case, none
of the Borrower, an Affiliate of the Borrower or a Defaulting Lender shall
qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

8



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender (or, if no such office is specified, its
Domestic Lending Office), or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Agent.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for dollar deposits with a
term of one month commencing on that date; and

 

9



--------------------------------------------------------------------------------

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided, that, to the extent a comparable or successor rate is approved by the
Agent in connection herewith, the approved rate shall be applied to the
applicable Interest Period in a manner consistent with market practice;
provided, further, that, to the extent such market practice is not
administratively feasible for the Agent, such approved rate shall be applied to
the applicable Interest Period as otherwise reasonably determined by the Agent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Reserve Percentage” means, at any time with respect to any Lender,
for any Eurodollar Rate Loan, the rate, expressed as a decimal, at which
reserves (including any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained by such Lender against
Eurocurrency Liabilities under regulations issued from time to time by the
Board. For purposes of determining such percentage, a Eurodollar Rate Loan shall
be deemed to constitute Eurocurrency Liabilities and as such shall be deemed
subject to reserve requirements without the benefit of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that pursuant to Section 2.14(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.14(e) and (d) any U.S. federal withholding taxes imposed under FATCA.

“Existing Credit Agreement” means the Credit Agreement dated as of October 18,
2013 among the Borrower, the lenders from time to time party thereto and Bank of
America, as agent for the lenders.

“Existing Letters of Credit” means the Letters of Credit set forth on Schedule
2.01(b) hereto.

“Farm Credit Equities” has the meaning given to such term in Section 5.01(l).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471 (b) (1) of the Internal Revenue
Code.

 

10



--------------------------------------------------------------------------------

“FCPA” means the Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Agent and (c) if the Federal Funds Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

“Fee Letter” means that certain fee letter dated as of July 12, 2016 among the
Borrower, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Funded Debt” means, as of any date of determination and without
duplication, all Debt of the Borrower and its Subsidiaries determined on a
Consolidated basis (but excluding Debt in respect Hedge Agreements where such
Debt is not yet due and payable).

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Increase Date” has the meaning specified in Section 2.18.

“Increasing Lender” means an Increasing Revolving Lender or an Increasing Term
Lender, each as defined in Section 2.18.

“Incremental Term Loan Facility” has the meaning specified in Section 2.18(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

11



--------------------------------------------------------------------------------

“Information Memorandum” means the information memorandum dated July 2016
distributed in connection with the syndication of the Commitments.

“Initial Issuing Banks” has the meaning specified in the introductory paragraph
of this Agreement.

“Initial Lenders” has the meaning specified in the introductory paragraph of
this Agreement.

“Interest Period” means, for each Eurodollar Rate Loan comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate Loan
or the date of the Conversion of any Base Rate Loan into such Eurodollar Rate
Loan and ending on the last day of the period selected by the Borrower pursuant
to the provisions below and, thereafter each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months, as
the Borrower may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Loan that ends after the applicable Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Loans
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with a Permitted Receivables Financing
and paid to the Borrower or any Subsidiary, as reduced by the aggregate amounts
received by such investors in respect of receivables and applied to reduce such
invested amounts.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means the Initial Issuing Banks, any Eligible Assignee to which a
portion of a Letter of Credit Commitment hereunder has been assigned pursuant to
Section 8.07 or any Lender so long as such Eligible Assignee or such Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank

 

12



--------------------------------------------------------------------------------

and notifies the Agent of its Applicable Lending Office (which information shall
be recorded by the Agent in the Register), for so long as such Initial Issuing
Bank, Eligible Assignee or Lender, as the case may be, shall have a Letter of
Credit Commitment or shall have a Letter of Credit outstanding.

“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lender Party” means the Agent, any Issuing Bank or any Lender.

“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 and each Person that
shall become a party hereto pursuant to Section 8.07(a).

“Letter of Credit” has the meaning specified in Section 2.01(b).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means as to any Issuing Bank (a) the amount set
forth opposite such Lender’s name on Schedule I(A) hereto under the caption
“Letter of Credit Commitment” or (b) in the case of each Initial Issuing Bank
that has entered into an Assignment and Acceptance and in the case of each other
Issuing Bank, the amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 8.07(d) as such Issuing Bank’s
“Letter of Credit Commitment”, as such amount may be reduced pursuant to
Section 2.05.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate drawn amount of all Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time. The Letter of Credit
Exposure of any Lender at any time shall be its Ratable Share of the total
Letter of Credit Exposure at such time. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.05. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $50,000,000, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.

“Loan” means any extension of credit by a Lender to the Borrower under Article
II in the form of an Advance or any Class of Term Loan, as the context may
require.

“Loan Document” means this Agreement, the Notes, the other L/C Related Documents
and each Subsidiary Guaranty delivered pursuant to Section 5.01(j).

 

13



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and each Subsidiary that is a party to a
Subsidiary Guaranty delivered pursuant to Section 5.01(j).

“Louisiana Timber Procurement” means Louisiana Timber Procurement Company,
L.L.C., a Delaware limited liability company.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of aggregate consideration (including assumption of debt and deferred purchase
price) by the Borrower and its Subsidiaries in excess of $350,000,000.

“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole, (b) the rights and remedies of
the Agent or the Lenders under any Loan Document (including with respect to the
legality, validity or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated hereby or thereby)
or (c) the ability of the Loan Parties to perform their obligations under the
Loan Documents.

“Material Subsidiary” means, at any time, any Subsidiary (other than Louisiana
Timber Procurement, for so long as the Borrower does not own more than 50% of
the capital stock of such entity) that, together with its Subsidiaries, has
(a) Consolidated assets with a value of not less than 10% of the total value of
the assets of the Borrower and its Consolidated Subsidiaries, taken as a whole,
or (b) Consolidated EBITDA not less than 10% of the Consolidated EBITDA of the
Borrower and its Subsidiaries, taken as a whole, in each case as of the end of
or for the most recently completed fiscal quarter of the Borrower as to which
financial statements have been delivered pursuant to Section 5.01(i).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or is obligated to make contributions, or has within any of the preceding
five plan years made or been obligated to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“Non-Recourse” means, with respect to any Person, any financing by such Person
in respect of which recourse for payment (subject to exceptions for fraud,
misapplication of funds, voluntary bankruptcy, collusive involuntary bankruptcy
and other customary exceptions to non-recourse liability) is contractually
limited to specific assets of such Person.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Loans made by such Lender.

 

14



--------------------------------------------------------------------------------

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning specified in Section 8.07(e).

“Participant Register” has the meaning specified in Section 8.07(e).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s and
customs Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 30 days
unless being contested in good faith by proper proceedings and as to which
appropriate reserves are being maintained; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; and (d) easements, rights of way and other
encumbrances, restrictions or deficiencies on title to real property that do not
render title to the property encumbered thereby unmarketable or materially
adversely affect the use of such property for its present purposes.

“Permitted Receivables Financing” means any financing pursuant to which the
Borrower or any Subsidiary may sell, convey, or otherwise transfer to a
Receivables Subsidiary or any other Person, or grant a security interest in, any
accounts receivable (and related assets) of the Borrower or such Subsidiary,
provided that such financing shall be on customary market terms and shall be
with limited or no recourse to the Borrower and its Subsidiaries (other than the
Receivables Subsidiary) except to the extent customary for such transactions.

 

15



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if either such rating agency shall have issued more than one such rating,
the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the available rating; (b) if neither S&P nor Moody’s shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage will be set in accordance with Level 5 under the definition of
“Applicable Margin” or “Applicable Percentage”, as the case may be; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

“Public Filings” means the Borrower’s filings with the Securities and Exchange
Commission on Form 10-K for the year ending December 31, 2015, on Form 10-Q for
the quarter ending March 31, 2016 and on Form 8-K at any time after March 31,
2016 and at least five Business Days prior to the Restatement Date.

“Ratable Share” of any amount means, with respect to any Lender at any time,
(a) with respect to the Revolving Credit Facility, the product of (i) a fraction
the numerator of which is the amount of such Lender’s Revolving Credit
Commitment at such time and the denominator of which is the aggregate Revolving
Credit Commitments at such time; provided that if the Revolving Credit
Commitments have been terminated, the numerator shall be the outstanding
principal amount of such Lender’s Revolving Credit Exposure and the denominator
shall be the outstanding principal amount of the Revolving Credit Exposure of
all Lenders and (ii) such amount; provided that in the case of Section 2.19 when
a Defaulting Lender shall exist, any such Defaulting Lender’s Revolving Credit
Commitment shall be disregarded in such calculation, (b) with respect to the A-1
Term Loan Facility, a percentage of such amount equal to a fraction the
numerator of which is the outstanding principal amount of such Lender’s A-1 Term
Loan and the denominator of which is the aggregate outstanding amount of all A-1
Term Loans, (c) with respect to the A-2 Term Loan Facility, a percentage of such
amount equal to a fraction the numerator of which is the outstanding principal
amount of such Lender’s A-2 Term Loan and the denominator of which is the
aggregate outstanding amount of all A-2 Term Loans and (d) for purposes of
Section 7.05, the product of (i) a fraction the numerator of which is the sum of
(A) the amount of such Lender’s Revolving Credit Commitment at such time (or, if
the Revolving Credit Commitments have been terminated, the outstanding principal
amount of such Lender’s Revolving Credit Exposure) plus (B) the outstanding
principal amount of such Lender’s A-1 Term Loan at such time plus (C) the
outstanding principal amount of such Lender’s A-2 Term Loan at such time, and
the denominator of which is the sum of (I) the aggregate Revolving Credit
Commitments at such time (or, if the Revolving Credit Commitments have been
terminated, the outstanding principal amount of the Revolving Credit Exposure of
all Lenders), (II) the aggregate outstanding amount of all A-1 Term Loans at
such time and (III) the aggregate outstanding amount of all A-2 Term Loans at
such time, and (ii) such amount.

 

16



--------------------------------------------------------------------------------

“Receivables Subsidiary” means a bankruptcy-remote, special-purpose wholly owned
Subsidiary formed in connection with a Permitted Receivables Financing.

“Recipient” means the Agent, any Lender, any Issuing Bank or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 8.07(d).

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate amount of Revolving Credit
Exposure of all Lenders at such time, (b) the aggregate Unused Revolving Credit
Commitments at such time, (c) the aggregate principal amount of all A-1 Term
Loans outstanding at such time and (d) the aggregate principal amount of all A-2
Term Loans at such time; provided that the Commitment of, and (i) the portion of
the aggregate principal amount of the Advances outstanding at such time,
(ii) the portion of the aggregate Available Amount of all Letters of Credit
outstanding at such time, (iii) the portion of the aggregate Unused Revolving
Credit Commitments at such time, (iv) the principal amount of the outstanding
A-1 Term Loans and (v) the principal amount of the outstanding A-2 Term Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders. For purposes of this definition, the
Available Amount of each Letter of Credit shall be considered to be owed to the
Lenders ratably in accordance with their respective Revolving Credit
Commitments. With respect to any matter requiring the approval of the Required
Lenders, it is understood that Voting Participants shall have the voting rights
specified in Section 8.07(i) as to such matter.

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the aggregate amount of Revolving Credit Exposure of
all Lenders at such time; provided that the Commitment of, and the portion of
(i) the aggregate principal amount of the Advances outstanding at such time,
(ii) the portion of the aggregate Available Amount of all Letters of Credit
outstanding at such time and (iii) the portion of the aggregate Unused Revolving
Credit Commitments at such time held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Term Loan Lenders” means, as of any date of determination, with
respect to Lenders of any Class of Term Loans, Lenders holding more than 50% of
such Class of Term Loans on such date; provided that the portion of such Class
of Term Loans held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Term Loan Lenders.

“Responsible Officer” means the chief financial officer, the chief executive
officer, the treasurer, the controller or any assistant treasurer of the
Borrower, and any other officer of the Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the Borrower designated in or pursuant to an agreement between
the Borrower and the Administrative Agent. Any document delivered hereunder that
is signed by a Responsible Officer shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower. To the extent requested by the
Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

“Restatement Date” means the time and Business Day on which the conditions set
forth in Section 3.01 are satisfied.

 

17



--------------------------------------------------------------------------------

“Revolving Commitment Increase” has the meaning specified in Section 2.18(a).

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into an Assignment and Acceptance, the amount set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(d) as such Lender’s “Revolving Credit Commitment”, as such amount
may be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.
The amount of the aggregate Revolving Credit Commitments of all of the Revolving
Lenders as in effect on the Restatement Date is THREE HUNDRED FIFTY MILLION
DOLLARS ($350,000,000).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (i) the outstanding principal amount of such Lender’s Advances plus
(ii) its Letter of Credit Exposure.

“Revolving Credit Facility” means, at any time, the aggregate of the Revolving
Credit Commitments at such time.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Credit Commitment or, if the Revolving Credit Commitments have
terminated or expired, a Lender with Revolving Credit Exposure.

“S&P” means Standard & Poor’s Ratings Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc., and any successor thereto.

“Sanctioned Lender” means a Lender that is a Sanctioned Person.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (b) any Person operating, organized or resident in a Sanctioned
Country in violation of Sanctions or (c) any Person more than 20% owned or
controlled by any one or more Persons described in the foregoing clauses (a) or
(b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any applicable Sanctions
Authority.

“Sanctions Authority” means each of OFAC, the U.S. Department of State, the
United Nations Security Council, the European Union, and Her Majesty’s Treasury
of the United Kingdom.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvency” and “Solvent” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a

 

18



--------------------------------------------------------------------------------

transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries. Unless
otherwise specified herein, any reference to a Subsidiary shall mean a
Subsidiary of the Borrower.

“Subsidiary Guarantor” means Boise, Inc., Boise Paper Holdings, L.L.C., Boise
White Paper LLC, BZ Intermediate Holdings LLC and Boise Packaging and Newsprint
L.L.C. and each other Subsidiary that shall be required to execute and deliver a
guaranty pursuant to Section 5.01(j).

“Subsidiary Guaranty” means (a) the Subsidiary Guaranty dated as of October 30,
2013 delivered pursuant to the Existing Credit Agreement and (b) any additional
guaranty of the Subsidiary Guarantors delivered pursuant to Section 5.01(j).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Lender” means, as of any date of determination, a Lender having an A-1
Term Loan Commitment or an A-2 Term Loan Commitment or holding an A-1 Term Loan
or an A-2 Term Loan.

“Term Loan” means an A-1 Term Loan and/or an A-2 Term Loan, as applicable.

“Term Loan Commitment” means an A-1 Term Loan Commitment and/or an A-2 Term Loan
Commitment, as applicable.

“Termination Date” means (a) with respect to A-1 Term Loans, the earlier of
(i) August 29, 2021 and (ii) the date of the prepayment of all A-1 Term Loans,
(b) with respect to A-2 Term Loans, the earlier of (i) October 18, 2020 and
(ii) the date of the prepayment of all A-2 Term Loans, and (c) with respect to
the Revolving Credit Facility, the earlier of (i) August 29, 2021, and (ii) the
date of termination in whole of the Revolving Credit Commitments and the Letter
of Credit Commitments pursuant to Section 2.05 or 6.01.

“Type” refers to the distinction between Loans bearing interest at the Base Rate
and Loans bearing interest at the Eurodollar Rate.

“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of the aggregate Available Amount of all the Letters of
Credit outstanding at such time.

 

19



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Voting Participant” has the meaning assigned to such term in Section 8.07(i).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Other Interpretive Provisions. In this Agreement (a) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; (b) the words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”; and
(c) unless otherwise specified herein, (i) any reference to an agreement or
other document means such agreement or other document as from time to time
amended, supplemented or otherwise modified and (ii) any reference to a law
means such law as amended, modified or replaced from time to time and the rules
and regulations issued thereunder.

Section 1.03. Accounting Terms.

(a) All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles as in effect in the
United States from time to time (“GAAP”), provided that (i) if there is any
change in GAAP from such principles applied in the preparation of the audited
financial statements referred to in Section 4.01(e) (“Initial GAAP”), that is
material in respect of the calculation of compliance with the covenants set
forth in Section 5.03, the Borrower shall give prompt notice of such change to
the Agent and the Lenders, and (ii) if the Borrower notifies the Agent that the
Borrower requests an amendment of any provision hereof to eliminate the effect
of any change in GAAP (or the application thereof) from Initial GAAP (or if the
Agent or the Required Lenders request an amendment of any provision hereof for
such purpose), regardless of whether such notice is given before or after such
change in GAAP (or the application thereof), then such provision shall be
applied on the basis of generally accepted accounting principles as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision is amended in accordance
herewith.

(b) Notwithstanding the foregoing clause (a), (i) for purposes of determining
compliance with the financial covenants contained in this Agreement, any
election by the Borrower to measure an item of Debt using fair value (as
permitted by FASB 159 or any similar accounting standard) shall be disregarded
and such determination shall be made as if such election had not been made;
(ii) for purposes of determining compliance with any covenant (including the
computation of any financial covenant) contained herein, Debt of the Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded; and (iii) for purposes of determining
compliance with any covenant contained herein, whether a lease constitutes a
capital lease, and whether obligations arising under such lease are required to
be capitalized on the balance sheet of the lessee thereunder and/or recognized
as interest expense in such lessee’s financial statements, shall be determined
in accordance with GAAP as in effect on the Closing Date notwithstanding any
modification or interpretive change occurring thereafter.

 

20



--------------------------------------------------------------------------------

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Section 1.04. Rates.

The Agent does not warrant, nor accept responsibility, nor shall the Agent have
any liability with respect to, the underlying rates specified in the definition
of “Eurodollar Rate” or with respect to any comparable or successor rate
thereto, or how such underlying rates are determined.

Section 1.05. Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES,

LETTERS OF CREDIT AND TERM LOANS

Section 2.01. The Advances, Letters of Credit and Term Loans.

(a) Advances. Each Lender severally agrees, on the terms and conditions set
forth herein, to make advances on a revolving basis (each, an “Advance”) to the
Borrower from time to time on any Business Day during the period from the
Restatement Date until the Termination Date in an amount not to exceed such
Lender’s Unused Revolving Credit Commitment at such time. Within the limits of
each Lender’s Revolving Credit Commitment, the Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a). The Advances may be Base Rate Loans or Eurodollar Rate Loans or
both, as further provided herein.

(b) Letters of Credit. Each Issuing Bank agrees, subject to Section 2.19(d), on
the terms and conditions set forth herein, to issue standby letters of credit
(including the Existing Letters of Credit, each, a “Letter of Credit”) for the
account of the Borrower or any Subsidiary from time to time on any Business Day
during the period from the Restatement Date until 30 days before the applicable
Termination Date in an aggregate Available Amount (i) for all Letters of Credit
issued by each Issuing Bank not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) such Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed an amount equal to the Unused Revolving Credit Commitments of the Lenders
at such time. Other than as specified on Schedule 2.01(b), no Letter of Credit
shall have an expiration date (including all rights of the Borrower or the
beneficiary to require renewal) later than (x) the date that is one year after
the date of issuance thereof

 

21



--------------------------------------------------------------------------------

and (y) except as provided in Section 2.03(a)(ii), 10 Business Days prior to the
applicable Termination Date. Within the limits of the Letter of Credit Facility
and subject to the limits referred to above, the Borrower may request the
issuance of Letters of Credit under this Section 2.01(b), repay any Advances
resulting from drawings thereunder pursuant to Section 2.03(c) and request the
issuance of additional Letters of Credit under this Section 2.01(b). Each letter
of credit listed on Schedule 2.01(b) shall be deemed to constitute a Letter of
Credit issued hereunder, and each Lender that is an issuer of such a Letter of
Credit shall, for purposes of Section 2.03, be deemed to be an Issuing Bank for
each such letter of credit, provided than any renewal or replacement of any such
letter of credit shall be issued by an Issuing Bank pursuant to the terms of
this Agreement.

(c) A-1 Term Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a single term loan (each an “A-1 Term Loan”) to
the Borrower on a date specified by the Borrower pursuant to Section 2.02(a)
(which date shall not be more than 21 days after the Restatement Date) in an
amount not to exceed such Lender’s A-1 Term Loan Commitment. Amounts repaid on
A-1 Term Loans may not be reborrowed. A-1 Term Loans may be divided into
tranches that are Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(d) A-2 Term Loans. On the Closing Date, each A-2 Term Lender made its portion
of the A-2 Term Loans to the Borrower. As of the Restatement Date, the aggregate
principal amount of A-2 Term Loans outstanding is SIX HUNDRED THIRTY-THREE
MILLION SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS ($633,750,000). Amounts repaid
on the A-2 Term Loans may not be reborrowed. A-2 Term Loans may be divided into
tranches that are Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

Section 2.02. Making the Loans.

(a) Except as otherwise provided in Section 2.03, each Borrowing shall be made
on notice, given not later than (x) 11:00 A.M. (New York City time) on the third
Business Day (or in the case of the Term Loans, the second Business Day) prior
to the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Loans or (y) 11:00 A.M. (New York City time) on the date of the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Loans, by
the Borrower to the Agent, which shall give to each Lender prompt notice
thereof. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telephone, confirmed immediately in writing, or telecopier in substantially the
form of Exhibit B hereto, or such other form as may be approved by the Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Agent), appropriately completed and signed by a
Responsible Officer, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Loans comprising such Borrowing, (iii) aggregate amount
of such Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar
Rate Loans, initial Interest Period for such Loans. Each Lender shall, before
1:00 P.M. (New York City time) on the date of such Borrowing, make available for
the account of its Applicable Lending Office to the Agent at the Agent’s
Account, in same day funds, such Lender’s Ratable Share of such Borrowing. After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Borrower at the Agent’s address referred to in Section 8.02.

(b) Each Borrowing of Eurodollar Rate Loans shall be in an amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof, and each Borrowing of Base
Rate Loans shall be in an amount of $500,000 or a whole multiple of $100,000 in
excess thereof; provided that (i) if the Lenders fund their participation
interests in any Letter of Credit pursuant to Section 2.03(c), the resulting
Borrowing may be in the amount of the payment made by the applicable Issuing
Bank in respect of such Letter of Credit; and (ii) if at any time the aggregate
amount of the A-1 Term Loans and/or the A-2 Term Loans is not a whole multiple
of $1,000,000, then the Borrower may maintain one Borrowing of the

 

22



--------------------------------------------------------------------------------

applicable Class of Term Loans that is not such a whole multiple (but is not
less than $5,000,000). Borrowings comprised of Eurodollar Rate Loans may not be
outstanding as part of more than (x) ten separate Interest Periods with respect
to Loans of a single Class and (y) twenty separate Interest Periods in the
aggregate for Loans of all Classes.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Loans, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing the applicable conditions set forth in Article III, including any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Loan to be made by such Lender as part of such Borrowing when
such Loan, as a result of such failure, is not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Agent such
Lender’s Ratable Share of such Borrowing, the Agent may assume that such Lender
has made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such Ratable Share available to the Agent, such Lender and the Borrower
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the
Agent, at (i) in the case of the Borrower, the interest rate applicable at the
time to Loans comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

Section 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit.

(a) Request for Issuance.

(i) Each Letter of Credit shall be issued upon notice, given not later than
1:00 P.M. (New York City time) on the third Business Day prior to the date of
the proposed issuance of such Letter of Credit (or on such shorter notice as the
applicable Issuing Bank may agree), by the Borrower to any Issuing Bank, and
such Issuing Bank shall give the Agent prompt notice thereof. Each such notice
of issuance of a Letter of Credit (a “Notice of Issuance”) shall be by
telephone, confirmed immediately in writing, or telecopier, specifying therein
the requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, and shall be accompanied by such
customary application and agreement for letter of credit as such Issuing Bank
may specify to the Borrower for use in connection with such requested Letter of
Credit (a “Letter of Credit Agreement”). If the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion, such Issuing
Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 8.02 or as otherwise agreed with the Borrower in
connection with such issuance. For the

 

23



--------------------------------------------------------------------------------

avoidance of doubt, (x) the applicable conditions set forth in Article III may
be deemed fulfilled unless the applicable Issuing Bank has received written
notice from any Lender, the Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more of such conditions shall not then be satisfied and
(y) if the applicable conditions set forth in Article III have not been
fulfilled, the applicable Issuing Bank (1) shall not issue, or increase the face
amount of, the applicable Letter of Credit and (2) shall have the right (or,
upon the request of the Required Lenders, the obligation) not to permit any
renewal of the applicable Letter of Credit. In the event and to the extent that
the provisions of any Letter of Credit Agreement shall conflict with this
Agreement, the provisions of this Agreement shall govern. Effective on the
Restatement Date, all Existing Letters of Credit shall be deemed to have been
issued pursuant hereto and shall be subject to and governed by the terms and
conditions hereof.

(ii) An Issuing Bank may, in its sole discretion, issue one or more Letters of
Credit hereunder, with expiry dates later than 10 Business Days prior to the
scheduled Termination Date (the “L/C Cash Collateral Date”), based upon the
Borrower’s agreement to provide cash collateral to such Issuing Bank (or, if
agreed upon, the Agent) relating to such Letters of Credit on or before the L/C
Cash Collateral Date in accordance with the terms of Section 2.19 (and, upon
receipt of such cash collateral by the Issuing Bank or the Agent, as applicable,
the Lenders’ participation interests in such Letters of Credit shall terminate
on the Termination Date). In the event the Borrower fails to cash collateralize
the outstanding Letter of Credit Exposure on the L/C Cash Collateral Date, each
outstanding Letter of Credit shall automatically be deemed to be drawn in full,
and the Borrower shall be deemed to have requested a Base Rate Loan to be funded
by the Lenders on the L/C Cash Collateral Date to reimburse such drawing (with
the proceeds of such Base Rate Loan being used to cash collateralize outstanding
Letter of Credit Exposure as set forth in Section 2.19) in accordance with the
provisions of Section 2.03(c). The funding by a Lender of its Ratable Share of
such Base Rate Loan, to cash collateralize the outstanding Letter of Credit
Exposure on the Termination Date shall be deemed payment by such Lender in
respect of its participation interest in such Letters of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Agreement,
an Issuing Bank may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable Issuing Bank, the Borrower shall not be required to make a
specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the L/C
Cash Collateral Date; provided, however, that the applicable Issuing Bank shall
not permit any such extension if (A) such Issuing Bank has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof, or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 3.02
is not then satisfied, and in each such case directing the applicable Issuing
Bank not to permit such extension.

 

24



--------------------------------------------------------------------------------

(iv) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that such Issuing Bank in good faith deems material to it; or

(B) the issuance of the Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally.

(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Ratable
Share of the aggregate amount available to be drawn under such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to an assignment in
accordance with Section 8.07 or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of an Advance, which shall be a Base Rate Loan,
in the amount of such draft. Each Issuing Bank shall give prompt notice of each
drawing under any Letter of Credit issued by it to the Borrower and the Agent.
Upon written demand by such Issuing Bank to the Agent, which the Agent shall
promptly forward to the Lenders, each Lender shall pay to the Agent such
Lender’s Ratable Share of such outstanding Advance, by making available for the
account of its Applicable Lending Office to the Agent for the account of such
Issuing Bank, by deposit to the Agent’s Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Advance to be
funded by such Lender. Promptly after receipt thereof, the Agent shall transfer
such funds to such Issuing Bank. Each Lender agrees to fund its Ratable Share of
an outstanding Advance on (i) the Business Day on which demand therefor is made
by such Issuing Bank, provided that notice of such demand is given not later
than 11:00 A.M. (New York City time) on such Business Day, or (ii) the first
Business Day next succeeding such demand if notice of such

 

25



--------------------------------------------------------------------------------

demand is given after such time. If and to the extent that any Lender shall not
have so made the amount of such Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute
an Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the Agent
on the first Business Day of each month a written report summarizing issuance
and expiration dates of Letters of Credit issued by it during the preceding
month and drawings during such month under all Letters of Credit and (ii) to the
Agent on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by it. The Agent shall promptly
forward to each Lender each report received by it in accordance with this
Section 2.03(d).

(e) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it on the date specified in Section 2.03(c) shall not relieve any
other Lender of its obligation hereunder to make its Advance on such date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on such date.

(f) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued,
including any such agreement applicable to an Existing Letter of Credit, the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, the L/C Issuer shall not be responsible to the Borrower for, and
the L/C Issuer’s rights and remedies against the Borrower shall not be impaired
by, any action or inaction of the L/C Issuer required or permitted under any
law, order or practice that is required or permitted to be applied to any Letter
of Credit or this Agreement, including the Law or any order of a jurisdiction
where the L/C Issuer or the beneficiary is located, the practice stated in the
ISP or in the decisions, opinions, practice statements or official commentary of
the ICC Banking Commission, the Bankers Association for Finance and
Trade-International Financial Services Association (BAFT-IFSA), or the Institute
of International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

Section 2.04. Fees.

(a) Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee on the aggregate amount of such Lender’s Revolving
Credit Commitment, from the Restatement Date in the case of each Initial Lender
and from the effective date specified in the Assumption Agreement or in the
Assignment and Acceptance pursuant to which it became a Lender in the case of
each other Lender until the Termination Date, at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last Business Day of each March, June, September and December, commencing
September 30, 2016, and on the Termination Date.

(b) Letter of Credit Fees.

(i) The Borrower shall pay to the Agent for the account of each Lender a
commission on such Lender’s Ratable Share of the average daily aggregate
Available Amount of all Letters of Credit outstanding from time to time at a
rate per annum equal to the Applicable Margin for Eurodollar Rate Loans in
effect from time to time (plus 2% per annum at any time

 

26



--------------------------------------------------------------------------------

Default Interest applies pursuant to Section 2.07(b)), payable in arrears
quarterly on the last Business Day of each March, June, September and December,
commencing September 30, 2016, and on the Termination Date and after the
Termination Date payable upon demand.

(ii) The Borrower shall pay to each Issuing Bank for its own account such
fronting, issuance and other reasonable fees as may from time to time be agreed
in writing between the Borrower and such Issuing Bank.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

Section 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice (or, if the
facilities are to be refinanced in full, upon notice given on the date of such
termination) to the Agent, to terminate in whole or permanently reduce in part
the Unused Revolving Credit Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof and shall be made ratably among the
Revolving Lenders in accordance with their Revolving Credit Commitments. In
addition, the obligation of the relevant Lenders to make the A-1 Term Loans
shall terminate on the earlier of (a) the date of the borrowing of the A-1 Term
Loans and (b) at the close of business on the 21st day after the Restatement
Date.

Section 2.06. Repayments.

(a) Advances. The Borrower shall repay to the Agent for the account of each
Lender on the applicable Termination Date the aggregate principal amount of the
applicable Advances made by such Lender and then outstanding.

(b) Letter of Credit Reimbursements. The obligations of the Borrower under this
Agreement, any Letter of Credit Agreement and any other agreement or instrument,
in each case, relating to any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including the following circumstances (it
being understood that any such payment by the Borrower is without prejudice to,
and does not constitute a waiver of, any rights the Borrower might have or might
acquire as a result of the payment by any Issuing Bank of any draft or the
reimbursement by the Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or transferee of a Letter
of Credit (or any Person for which any such beneficiary or transferee may be
acting), any Issuing Bank or any other Person, whether in connection with the
transactions contemplated by the L/C Related Documents or any unrelated
transaction;

 

27



--------------------------------------------------------------------------------

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or a
Subsidiary Guarantor.

(c) The Borrower shall repay the outstanding principal amount of the A-1 Term
Loans in equal quarterly installments of $4,812,500 on the last Business Day of
each March, June, September and December, commencing December 31, 2016 (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.10), unless accelerated sooner pursuant to Section 6.01. The
remaining outstanding principal balance of the A-1 Term Loans shall be due and
payable on the Termination Date. Each such payment shall be applied to the A-1
Term Loans of the A-1 Term Lenders based on their Ratable Shares.

(d) The Borrower shall repay the outstanding principal amount of the A-2 Term
Loans in equal quarterly installments of $1,625,000 on the last Business Day of
each March, June, September and December, commencing March 31, 2014 (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.10), unless accelerated sooner pursuant to Section 6.01. The
remaining outstanding principal balance of the A-2 Term Loans shall be due and
payable on the Termination Date. Each such payment shall be applied to the A-2
Term Loans of the A-2 Term Lenders based on their Ratable Shares.

Section 2.07. Interest on Loans.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Loan owing to each Lender from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Loans. During such periods as such Loan is a Base Rate Loan, a
rate per annum equal at all times to the sum of (x) the Base Rate in effect from
time to time plus (y) the Applicable Margin in effect from time to time, payable
in arrears quarterly on the last Business Day of each March, June, September and
December during such periods and on the date such Base Rate Loan shall be
Converted or paid in full.

(ii) Eurodollar Rate Loan. During such periods as such Loan is a Eurodollar Rate
Loan, a rate per annum equal at all times during each Interest Period for such
Loan to the sum of (x) the Eurodollar Rate for such Interest Period for such
Loan plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last Business Day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Loan shall be Converted or paid in
full.

 

28



--------------------------------------------------------------------------------

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Borrower shall, upon the request of the Required Lenders (or
automatically during the continuance of an Event of Default under
(x) Section 6.01(a) with respect to the payment of any principal of any Loan or
(y) Section 6.01(e)), pay interest (“Default Interest”) on (i) the principal
amount of each Loan owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such Loan
pursuant to clause (a)(i) or (a)(ii) above and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Loans pursuant to clause (a)(i) above, provided, however, that following
acceleration of the Loans pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Required Lenders and such interest shall be payable on demand.

Section 2.08. Interest Rate Determination.

(a) Promptly after receipt of a Notice of Borrowing pursuant to Section 2.02(a),
a notice of Conversion pursuant to Section 2.09 or a notice of selection of an
Interest Period pursuant to the terms of the definition of “Interest Period”,
the Agent shall give prompt notice to the Borrower and each Lender of the
applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii).

(b) If, prior to the end of any Interest Period for any Borrowing of Eurodollar
Rate Loans, the Borrower shall fail to give notice of the election of a new
Interest Period for such Borrowing in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Agent will forthwith
so notify the Borrower and the Lenders and such Eurodollar Rate Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.

(c) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than $3,000,000, such Loans shall automatically Convert
into Base Rate Loans.

(d) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan and (ii) the
obligation of the Lenders to make, or to Convert Loans into, Eurodollar Rate
Loans shall be suspended.

(i) If the Agent is unable to determine the Eurodollar Rate for any Eurodollar
Rate Loans in accordance with the procedures set forth in the definition of
Eurodollar Rate, including if the Agent has made a determination that
(x) deposits in dollars are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (y) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan) or in connection with an existing or proposed Base Rate
Loan (in each case, “Impacted Loans”), then,

(ii) the Agent shall forthwith notify the Borrower and the Lenders that the
Eurodollar Rate cannot be determined, and

(iii) so long as such circumstance continues, (x) the Eurodollar Rate component
of the Base Rate definition shall be disregarded, (y) each Eurodollar Rate Loan
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Loan and (z) the obligation of the Lenders to
make Eurodollar Rate Loans or to Convert Loans into Eurodollar Rate Loans shall
be suspended.

 

29



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, if the Agent has made the determination
described in clause (x) or (y) of the first sentence of this Section, the Agent,
in consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of the first sentence of this section, (2) the Agent
notifies the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
Applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Agent and the Borrower written notice thereof.

Section 2.09. Optional Conversion of Loans. The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all or any portion
of any Class of Loans of one Type comprising the same Borrowing into Loans of
the other Type; provided, however, that any Conversion of Eurodollar Rate Loans
into Base Rate Loans shall be made only on the last day of an Interest Period
for such Eurodollar Rate Loans, any Conversion of Base Rate Loans into
Eurodollar Rate Loans shall be in an amount not less than the minimum amount
specified in Section 2.02(b), no Conversion of any Loans shall result in more
separate Borrowings of Eurodollar Rate Loans than permitted under
Section 2.02(b) and each Conversion of Loans comprising part of the same
Borrowing shall be made ratably among the Lenders in accordance with their
applicable Ratable Shares. Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Loans to be Converted, and (iii) if such Conversion is into Eurodollar Rate
Loans, the duration of the initial Interest Period therefor. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

Section 2.10. Prepayments of Loans. The Borrower may on any Business Day, upon
notice to the Agent (such notice to be in a form reasonably acceptable to the
Administrative Agent, submitted by a Responsible Officer) not later than
11:00 A.M. (New York City time) stating the date and aggregate principal amount
of a proposed prepayment, and if such notice is given the Borrower shall, prepay
the outstanding principal amount of any Class of Loans comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, except that
(i) any prepayment of Base Rate Loans may be in any amount that causes the
aggregate principal amount of all outstanding Base Rate Loans to be an integral
multiple of $1,000,000 and (ii) any prepayment of a Class of Term Loans may be
in any amount (but not less than $5,000,000) that causes the aggregate principal
amount of all outstanding Term Loans of such Class to be an integral multiple of
$1,000,000. In the event of any prepayment of Eurodollar Rate Loans, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 8.04(c). Subject to the foregoing terms, amounts prepaid under this
Section 2.10 shall be applied as the Borrower may elect; provided that if the
Borrower shall fail to specify its elected application with respect to any
voluntary prepayment, such voluntary prepayment shall be applied first to the
Loans under the Revolving Credit Facility and then pro rata to each Class of
Term Loans (in direct order of remaining amortization installments), and first
to Base Rate Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities. Each such prepayment shall be applied to the Loans of

 

30



--------------------------------------------------------------------------------

the applicable Lenders in accordance with their respective applicable Ratable
Shares. In the event that the Revolving Credit Exposure exceeds the aggregate
Revolving Credit Commitments at any time (for example, because the issuance of a
Letter of Credit by an Issuing Bank on the same date that a new Advance is
funded inadvertently causes the Revolving Credit Exposure to exceed the
aggregate Revolving Credit Commitments as of such date), the Borrower shall
prepay Advances and/or cash collateralize the Letter of Credit Exposure in an
aggregate amount necessary to eliminate such excess; provided, however, that the
Borrower shall not be required to cash collateralize the Letter of Credit
Exposure pursuant to this Section 2.10 unless after giving effect to any
concurrent prepayment of Advances, the Revolving Credit Exposure exceeds the
aggregate Revolving Credit Commitments then in effect.

Section 2.11. Increased Costs.

(a) If, due to either (i) any Change in Law or (ii) the compliance with any
guideline or request issued after the date hereof from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Loans or agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern) and (ii) changes after the date
hereof in the basis of taxation of overall net income or overall gross income by
the United States or by the foreign jurisdiction or state under the laws of
which such Lender is organized or has its Applicable Lending Office or any
political subdivision thereof), then the Borrower shall from time to time, upon
demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost, submitted to the Borrower
and the Agent by such Lender, shall be prima facie evidence of the correctness
thereof for all purposes, absent manifest error.

(b) If any Lender reasonably determines that any Change in Law or compliance
with any law or regulation or any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) adopted or
issued after the date hereof affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, then, upon
demand by such Lender (with a copy of such demand to the Agent), the Borrower
shall pay to the Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Lender’s commitment to lend hereunder. A
certificate as to such amounts submitted to the Borrower and the Agent by such
Lender shall be prima facie evidence of the correctness thereof for all
purposes, absent manifest error.

(c) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s

 

31



--------------------------------------------------------------------------------

intention to claim compensation therefor; provided, further, that, if the change
or circumstance giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.12. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Governmental Authority asserts that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Loans or to fund or maintain Eurodollar Rate Loans hereunder,
(a) each Eurodollar Rate Loan made by such Lender will automatically, on the
last day of the current Interest Period or, if required by law, upon such
demand, Convert into a Base Rate Loan and (b) the obligation of such Lender to
make Eurodollar Rate Loans or to Convert Loans into Eurodollar Rate Loans shall
be suspended until the Agent shall notify the Borrower and such Lender that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, such Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation would allow such Lender or its Eurodollar Lending Office to continue
to perform its obligations to make Eurodollar Rate Loans or to continue to fund
or maintain Eurodollar Rate Loans and would not, in the judgment of such Lender,
be otherwise disadvantageous to such Lender. Each request for a Eurodollar Rate
Borrowing or a Conversion into Eurodollar Rate Loans shall, as to such affected
Lender only, be deemed to be a request for a Base Rate Loan, and all payments
and prepayments of principal which would otherwise have been applied to repay
the Eurodollar Rate Loans of such Lender shall instead be applied to repay or
prepay the Base Rate Loans made by such Lender in lieu thereof, or resulting
from the Conversion of, such Eurodollar Rate Loans.

Section 2.13. Payments and Computations.

(a) The Borrower shall make each payment hereunder, irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (New York City time) on the
day when due in dollars to the Agent at the Agent’s Account in same day funds.
The Agent will promptly thereafter cause to be distributed like funds relating
to the payment of principal or interest or fees or commissions ratably (other
than amounts payable pursuant to Section 2.03, 2.11, 2.12, 2.14, 2.20 or
8.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder pursuant to Section 2.18, and upon
the Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) All computations of interest based on the prime rate component of the Base
Rate shall be made by the Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
or the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Agent on the basis of a year of 360 days, in each case for the
actual

 

32



--------------------------------------------------------------------------------

number of days (including the first day but excluding the last day) occurring in
the period for which such interest, fees or commissions are payable. Each
determination by the Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.

(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or commission,
as the case may be; provided, however, that, if such extension would cause
payment of interest on Eurodollar Rate Loans to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

Section 2.14. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Agent) require the deduction or
withholding of any Tax from any such payment by the Agent or a Loan Party, then
the Agent or such Loan Party shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If any Loan Party or the Agent shall be required by the Internal Revenue
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the Agent
shall withhold or make such deductions as are determined by the Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the
Internal Revenue Code, and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 2.14) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(iii) If any Loan Party or the Agent shall be required by any applicable Laws
other than the Internal Revenue Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Agent, as required by such Laws, shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Agent, to the extent

 

33



--------------------------------------------------------------------------------

required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank (with a copy to the Agent), or by the Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error. Each
of the Loan Parties shall, and does hereby, jointly and severally indemnify the
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or an Issuing Bank for any reason fails
to pay indefeasibly to the Agent as required pursuant to Section 2.14(c)(ii)
below.

(ii) Each Lender and each Issuing Bank shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Agent against any Indemnified Taxes attributable to such
Lender or such Issuing Bank (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (y) the Agent and the Loan
Parties, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 8.07(d) relating to the maintenance of
a Participant Register and (z) the Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or such Issuing Bank, in
each case, that are payable or paid by the Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender and each Issuing Bank hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender or such Issuing Bank, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by any Loan Party or the Agent, as the
case may be, after any payment of Taxes by any Loan Party or by the Agent to a
Governmental Authority as provided in this Section 2.14, each Loan Party shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.

 

34



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.14(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)

 

35



--------------------------------------------------------------------------------

of the Internal Revenue Code, a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.14 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender or an Issuing Bank, or have any obligation to pay to any Lender or any
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or such Issuing Bank, as the case may be. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any

 

36



--------------------------------------------------------------------------------

Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 2.14,
it shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 2.14 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender or an Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations.

(h) For purposes of determining withholding Taxes imposed by FATCA, from and
after the Restatement Date, the Borrower and the Agent shall treat (and the
Lenders hereby authorize the Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
1.1471-2(b)(2)(i).

Section 2.15. Sharing of Payments, Etc.

(a) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Loans owing to it (other than pursuant to Section 2.11, 2.12, 2.14, 2.20 or
8.04(c)) in excess of its ratable share of payments on account of the Loans
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans owing to them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(b) or (c), 2.02(d), 2.15(a) or 7.05(a), then the Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Agent for the account of such
Lender for the benefit of the Agent or any Issuing Bank to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Agent in its discretion.

 

37



--------------------------------------------------------------------------------

Section 2.16. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Loans. The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Agent) to the effect
that a Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Loans owing to,
or to be made by, such Lender, the Borrower shall promptly execute and deliver
to such Lender a Note payable to the order of such Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Loans comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

Section 2.17. Use of Proceeds. The proceeds of (a) the Revolving Facility shall
be available (and the Borrower agrees that it shall use such proceeds) solely
for (i) working capital, (ii) repayment of any outstanding revolving loans under
the Existing Credit Agreement, and (iii) lawful corporate purposes of the
Borrower and its Subsidiaries, (b) the A-1 Term Loans shall be available for
(and the Borrower agrees that it shall use such proceeds) solely for purposes of
financing the Acquisition (or refinancing Debt incurred to finance the
Acquisition), to pay Debt of the Acquired Company (including any make-whole
amounts related to the prepayment thereof) and to pay costs and expenses in
connection with the foregoing and (c) the A-2 Term Loans were used for financing
the acquisition of Boise Inc. by the Borrower on the Closing Date.

Section 2.18. Increase in the Aggregate Commitments. The Borrower may, at any
time but in any event not more than twice in any calendar year, by notice to the
Agent, request (x) an increase to the aggregate amount of the Revolving Credit
Commitments, (y) an increase to the aggregate amount of the A-1 Term Loans or
the addition of a separate term loan facility thereunder and/or (z) an increase
to the aggregate amount of the A-2 Term Loans or the addition of a separate term
loan facility thereunder (each an “Increase”), with all such Increases under
clause (z) to be in an aggregate amount not to exceed $200,000,000 and with all
such Increases under clauses (x) and (y) to be in an aggregate amount not to
exceed $250,000,000 and to be effective as of a date that is at least 90 days
prior to the applicable Termination Date (the “Increase Date”) as specified in
the related notice to the Agent; provided, however, that (i) the requested
Increase shall be an amount of $20,000,000 or an integral multiple of $5,000,000
in

 

38



--------------------------------------------------------------------------------

excess thereof, (ii) in no event shall the aggregate amount of all Increases
hereunder after the Restatement Date exceed $450,000,000, (iii) on the date of
any request by the Borrower for an Increase and on the related Increase Date
(A) the representations and warranties contained in Section 4.01 shall be
correct on and as of such date, before and after giving effect to such Increase,
as though made on and as of such date and (B) no event has occurred and is
continuing, or would result from such Increase, that constitutes a Default and
(iv) no Increase with respect to the Revolving Credit Commitments shall increase
the sublimit under the Letter of Credit Facility.

(a) Increase in the Aggregate Revolving Credit Commitments.

(i) If the Borrower requests that the aggregate amount of the Revolving Credit
Commitments be increased (a “Revolving Commitment Increase”), the Agent shall
promptly notify such Lenders or Eligible Assignees as the Borrower may direct of
a request by the Borrower for a Revolving Commitment Increase, which notice
shall include (A) the proposed amount of such requested Revolving Commitment
Increase, (B) the proposed Increase Date and (C) the date by which Lenders
wishing to participate in the Revolving Commitment Increase must commit to an
increase in the amount of their respective Commitments. Each such Lender that is
willing to participate in such requested Revolving Commitment Increase (each an
“Increasing Revolving Lender”) shall, in its sole discretion, give written
notice to the Agent on or prior to the relevant deadline of the amount by which
it is willing to increase its Revolving Credit Commitment. The requested
Revolving Commitment Increase shall be allocated among the Lenders willing to
participate therein and the applicable Assuming Lenders in such amounts as are
agreed between the Borrower and the Agent. Any Lender failing to notify the
Agent by the relevant deadline shall be deemed to have declined to increase its
Revolving Credit Commitment.

(ii) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Revolving Commitment Increase in accordance with
Section 2.18(a)(i) (each such Eligible Assignee, an “Assuming Revolving Lender”)
shall become a Lender party to this Agreement as of such Increase Date and the
Revolving Credit Commitment of each Increasing Lender for such requested
Revolving Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of
Section 2.18(a)(ii)) as of such Increase Date; provided, however, that the
Revolving Credit Commitment of each such Eligible Assignee shall be in an amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and the
Agent shall have received on or before such Increase Date the following, each
dated such date:

(A) certified copies of resolutions of the Board of Directors of the Borrower or
the Executive Committee of such Board authorizing the Revolving Commitment
Increase (to the extent not authorized by resolutions previously delivered
pursuant hereto);

(B) an opinion of counsel for the Borrower (which may be in-house counsel);

(C) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

(D) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Agent.

 

39



--------------------------------------------------------------------------------

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(a)(ii), the Agent shall
notify the Lenders (including each Assuming Revolving Lender) and the Borrower,
on or before 1:00 P.M. (New York City time), of the occurrence of the Revolving
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Revolving
Lender and each Assuming Revolving Lender on such date. Each Increasing
Revolving Lender and each Assuming Revolving Lender shall, before 2:00 P.M. (New
York City time) on the Increase Date, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, in the case of such Assuming Revolving Lender, an amount equal to such
Assuming Revolving Lender’s ratable portion of the Advances then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Revolving Commitment Increase) and, in the case of such Increasing
Revolving Lender, an amount equal to the excess of (i) such Increasing Revolving
Lender’s ratable portion of the Advances then outstanding (calculated based on
its Revolving Credit Commitment as a percentage of the aggregate Revolving
Credit Commitments outstanding after giving effect to the relevant Revolving
Commitment Increase) over (ii) such Increasing Revolving Lender’s ratable
portion of the Advances then outstanding (calculated based on its Revolving
Credit Commitment (without giving effect to the relevant Revolving Commitment
Increase) as a percentage of the aggregate Revolving Credit Commitments (without
giving effect to the relevant Revolving Commitment Increase). After the Agent’s
receipt of such funds from each such Increasing Revolving Lender and each such
Assuming Revolving Lender, the Agent will promptly thereafter cause to be
distributed like funds to the other Lenders for the account of their respective
Applicable Lending Offices in an amount to each other Lender such that the
aggregate amount of the outstanding Advances owing to each Lender after giving
effect to such distribution equals such Lender’s ratable portion of the Advances
then outstanding (calculated based on its Revolving Credit Commitment as a
percentage of the aggregate Revolving Credit Commitments outstanding after
giving effect to the relevant Revolving Commitment Increase).

(b) Increase in Aggregate Term Loans.

(i) If the Borrower requests an Increase in the form of (x) an increase in the
aggregate amount of any Class of the Term Loans and/or (y) the addition of a
separate term loan facility hereunder (any such increase or additional facility,
an “Incremental Term Loan Facility”), the Agent shall promptly notify such
Lenders or Eligible Assignees as the Borrower may direct of a request by the
Borrower for an Incremental Term Loan Facility, which notice shall include
(A) the proposed amount of such requested Incremental Term Loan Facility,
(B) the proposed Increase Date, (C) the date by which Lenders wishing to
participate in the Incremental Term Loan Facility must commit thereto and
(D) whether such Increase shall be via an increase in the aggregate amount of
the existing Term Loans or the addition of a separate term loan facility. Each
such Lender that is willing to participate in such requested Incremental Term
Loan Facility (each an “Increasing Term Lender”) shall, in its sole discretion,
give written notice thereof to the Agent on or prior to the relevant deadline,
including the amount it is willing to commit to such Incremental Term Loan
Facility. The requested Incremental Term Loan Facility shall be allocated among
the Lenders willing to participate therein and the applicable Assuming Lenders
in such amounts as are agreed between the Borrower and the Agent. Any Lender
failing to notify the Agent by the relevant deadline shall be deemed to have
declined to commit to the requested Incremental Term Loan Facility. The final
maturity date for any Incremental Term Loan Facility

 

40



--------------------------------------------------------------------------------

shall be no earlier than the latest Termination Date for any then existing Class
of Term Loans, and the weighted average life to maturity of any Incremental Term
Loan Facility shall be no shorter than the remaining period until the latest
Termination Date for any then existing Class of Term Loans.

(ii) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Incremental Term Loan Facility in accordance with
Section 2.18(b)(i) (each such Eligible Assignee, an “Assuming Term Lender”)
shall become a Lender party to this Agreement as of such Increase Date pursuant
to such documentation as the Agent may reasonably require; provided, however,
that the commitment of each such Eligible Assignee shall be in an amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and the Agent
shall have received on or before such Increase Date the following, each dated
such date:

(A) certified copies of resolutions of the Board of Directors of the Borrower or
the Executive Committee of such Board authorizing the Commitment Increase;

(B) an opinion of counsel for the Borrower (which may be in-house counsel);

(C) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

(D) confirmation from each Increasing Lender of its commitment to the
Incremental Term Loan Facility in a writing satisfactory to the Borrower and the
Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(b)(ii), the Agent shall
notify the Lenders (including each Assuming Term Lender) and the Borrower, on or
before 1:00 P.M. (New York City time), of the occurrence of the Incremental Term
Loan Facility to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Term Lender
and each Assuming Term Lender on such date. Each Increasing Term Lender and each
Assuming Term Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, an amount equal to such
Lender’s ratable portion of the Incremental Term Loan Facility. The Incremental
Term Loan Facility shall be evidenced and implemented by such documentation as
the Agent may reasonably require, it being acknowledged and agreed that each
Incremental Term Loan Facility may share ratably in any Subsidiary Guaranties.

Section 2.19. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)(x) Each Defaulting Lender shall be entitled to receive any facility fee
pursuant to Section 2.04(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
amount of the Advances funded by it and (2) its Ratable Share of the stated
amount of Letters of Credit for which it has provided cash collateral (and the
Borrower shall (A) be required to pay to each Issuing Bank the amount of such
fee allocable to its Letter of Credit Exposure

 

41



--------------------------------------------------------------------------------

arising from that Defaulting Lender, (B) with respect to any facility fee that a
Defaulting Lender is not entitled to receive pursuant to clause (x) above, be
required to pay (without duplication of any other payment obligation of the
Borrower with respect to facility fees) to the Agent for the account of each
non-Defaulting Lender that portion of any such facility fee otherwise payable
for the account of such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
non-Defaulting Lenders pursuant to clause (iv) below and (C) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) any Letter of Credit fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided cash
collateral satisfactory to the applicable Issuing Bank pursuant to this
Section 2.19 shall be payable, to the maximum extent permitted by applicable
law, to the other Lenders in accordance with the upward adjustments in their
respective Ratable Shares allocable to such Letter of Credit pursuant to
Section 2.19(c) with the balance of such fee, if any, payable to the applicable
Issuing Bank for its own account.

(b) subject to the last sentence of Section 8.01, the Unused Revolving Credit
Commitment and Revolving Credit Exposure of such Defaulting Lender shall not be
included in determining whether any group of Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 8.01);

(c) if any Letter of Credit Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Letter of Credit Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Ratable Shares but only to the extent that (A) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Letter of Credit Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Commitments and (B) the conditions set forth in Section 3.02
are satisfied at the time of such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
the Borrower’s receipt of a written request from the Agent, cash collateralize
for the benefit of the applicable Issuing Bank only the Borrower’s obligations
corresponding to such Defaulting Lender’s Letter of Credit Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 6.02 for so long as such
Letter of Credit Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.04(b)(i) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized;

(iv) if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.04(b)(i) shall be adjusted in accordance with such
non-Defaulting Lenders’ Ratable Shares; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Banks or any other Lender hereunder, all

 

42



--------------------------------------------------------------------------------

facility fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such Letter of Credit Exposure) and letter of credit fees
payable under Section 2.04(b)(i) with respect to such Defaulting Lender’s Letter
of Credit Exposure shall be payable to the applicable Issuing Bank until and to
the extent that such Letter of Credit Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Exposure will be 100% covered by the Commitments and Letter of
Credit Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and
such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) any Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, such Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk remaining (after giving effect to any
reallocation or the provision of cash collateral as provided above) to it in
respect of such Lender hereunder.

In the event that the Agent, the Borrower (so long as no Event of Default has
occurred and is continuing) and the Issuing Banks each agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Letter of Credit Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Letter of Credit Commitment
and on such date as is reasonably determined by the Agent such Lender shall
purchase at par such of the Loans of the other Lenders as the Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Ratable Share (and such Lender shall be responsible for any
resulting breakage costs).

Section 2.20. Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board (or any successor) may require the Borrower to pay,
contemporaneously with each payment of interest on any Eurodollar Rate Loan of
such Lender, additional interest on such Eurodollar Rate Loan at the rate per
annum equal to the excess of (i) (A) the applicable Eurodollar Rate divided by
(B) one minus the Eurodollar Reserve Percentage over (ii) the rate specified in
clause (i)(A). Any Lender wishing to require payment of such additional interest
(x) shall so notify the Agent and the Borrower, in which case such additional
interest on the Eurodollar Rate Loans of such Lender shall be payable to such
Lender at the place indicated in such notice with respect to each Interest
Period commencing at least five Business Days after the giving of such notice
and (y) shall notify the Agent and the Borrower at least five Business Days
prior to each date on which interest is payable of the amount then due it under
this Section.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01. Conditions Precedent to Restatement Date. The obligation of the
Lenders to make Loans and Advances hereunder on the Restatement Date is subject
solely to satisfaction (or waiver) of the following conditions precedent, and
upon satisfaction (or waiver) of such conditions each Lender shall make all of
its required Loans and Advances hereunder on the Restatement Date:

(a) The Agent’s receipt of executed counterparts of this Agreement (including
exhibits and schedules), which shall be originals, PDF copies or telecopies
(followed promptly by originals) unless otherwise specified, properly executed
by a duly authorized officer of the Borrower, dated the Restatement Date, and in
form and substance satisfactory to the Agent and each of the Lenders.

 

43



--------------------------------------------------------------------------------

(b) As of the Restatement Date, except as disclosed in the Public Filings, there
shall have occurred no event or circumstance that could reasonably be expected
to result in a Material Adverse Change since December 31, 2015.

(c) All fees due to the Agent, the Arrangers and the Lenders shall have been
paid, and all expenses to be paid or reimbursed to the Agent and the Arrangers
that have been invoiced a reasonable period of time prior to the Restatement
Date shall have been paid, in each case, from the proceeds of the initial
funding hereunder (provided that the accrued fees and expenses of counsel to the
Agent shall be paid directly by the Borrower).

(d) The Borrower shall have provided to the Agent, within four days prior to the
Restatement Date, the documentation and other information required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the U.S.A. Patriot Act, to the extent requested by the Agent or any
Lender at least seven days prior to the Restatement Date.

(e) The Agent shall have received on or before the Restatement Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

(i) A Note for each Lender that has requested a Note pursuant to Section 2.16.

(ii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign each Loan Document to which it is a party.

(iv) A good standing certificate as of a recent date for the Borrower from the
Secretary of State of the State of Delaware.

(v) An officer’s certificate from an executive officer of the Borrower regarding
satisfaction of the conditions precedent set forth in this Section 3.01.

(vi) Favorable opinions of (A) Mayer Brown LLP, New York counsel for the
Borrower, substantially in the form of Exhibit D-1 hereto and (B) Kent
Pflederer, General Counsel of the Borrower, substantially in the form of
Exhibit D-2 hereto.

(f) The Borrower shall have (i) paid all accrued and unpaid interest with
respect to the outstanding Revolving Loans and A-1 Term Loans under the Existing
Credit Agreement through the Restatement Date, (ii) prepaid any Revolving Loans
to the extent necessary to keep the outstanding Revolving Loans ratable with the
revised Revolving Credit Commitments as of the Restatement Date, (iii) paid all
accrued facility fees owing pursuant to the Existing Credit Agreement, (iv) paid
all principal, interest and other obligations owing to any lender under the
Existing Credit Agreement that does not have

 

44



--------------------------------------------------------------------------------

a Commitment hereunder and (v) repaid in full all principal owing with respect
to the A-1 Term Loans under the Existing Credit Agreement. By execution of this
Agreement, each Lender that is a lender under the Existing Credit Agreement
waives the requirements set forth in Section 2.05 and 2.10 of such agreement of
prior notice to the termination of its commitments and prepayment of advances
thereunder.

Section 3.02. Additional Conditions Precedent to Each Borrowing and Issuance.
The obligation of each Lender to make a Loan or Advance on or after the
Restatement Date (other than an Advance made by an Issuing Bank or any Lender
pursuant to Section 2.03(c)) on the occasion of each Borrowing and the
obligation of each Issuing Bank on or after the Restatement Date to issue (or,
in the case of letters of credit listed on Schedule 2.01(b), to have been deemed
to have issued) or increase the face amount of a Letter of Credit, shall be
subject to the conditions precedent that the Restatement Date shall have
occurred and on the date of such Borrowing or issuance (a) the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Notice of Issuance and the acceptance by the Borrower of the
proceeds of such Borrowing or issuance shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing or such issuance
such statements are true):

(i) the representations and warranties contained in Section 4.01 (other than the
last sentence of the representation and warranty contained in Section 4.01(e))
are correct on and as of such date, before and after giving effect to such
Borrowing or such issuance and to the application of the proceeds therefrom, as
though made on and as of such date, and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or such issuance or from the application of the proceeds therefrom,
that constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

Section 3.03. Additional Conditions Precedent to the Borrowing of the A-1 Term
Loans. The obligation of the applicable Lenders to make their A-1 Term Loans is,
in addition to the conditions precedent specified in Sections 3.01 and 3.02,
subject to the condition precedent that the Acquisition shall have been
consummated, or shall be consummated substantially concurrently with the funding
of the A-1 Term Loans, in all material respects in accordance with the terms of
the Asset Purchase Agreement dated as of July 1, 2016 among PCA Corrugated and
Display, LLC, the Borrower and the Acquired Company (including all exhibits,
schedules and annexes thereto, the “Acquisition Agreement”) and such other
agreements, instruments and documents relating to the Acquisition without giving
effect to any amendment, waiver, consent, modification or supplement that is
materially adverse to the interests of the Lenders without the prior written
consent of the Arrangers for the A-1 Term Loan Facility, it being understood
that any increase in the purchase price shall be deemed to be materially adverse
to the interests of the Lenders.

Section 3.04. Determinations Under Sections 3.01, 3.02 and 3.03. For purposes of
determining compliance with the conditions specified in Sections 3.01, 3.02 and
3.03, each Lender shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders unless
an officer of the Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the Restatement
Date specifying its objection thereto. The Agent shall promptly notify the
Lenders of the occurrence of the Restatement Date.

 

45



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) Each Loan Party is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.

(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, are within such Loan Party’s corporate or other
organizational powers, have been duly authorized by all necessary corporate or
other action, and do not contravene (i) such Loan Party’s charter or by-laws or
other organizational documents, (ii) law, (iii) any indenture, deed of trust,
credit agreement or loan agreement binding on or affecting the Borrower or
(iv) any other material agreement, contract or instrument binding on or
affecting such Loan Party.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by any Loan Party of the Loan Documents to which it is or is to be a
party. No authorization or approval or other action by, and no notice to or
filing with, any third party is required for the due execution, delivery and
performance by any Loan Party of the Loan Documents to which it is or is to be a
party, except to the extent that failure to so obtain or so file could not
reasonably be expected to have a Material Adverse Effect.

(d) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party that is
a party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, legal, valid and binding obligation of each Loan Party that
is a party thereto enforceable against such Loan Party in accordance with its
terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting the rights of creditors
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e) Each of (i) the Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2015, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Ernst & Young LLP, independent public
accountants and (ii) the Consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2016, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal
quarter then ended, in each case copies of which have been furnished to each
Lender, fairly present in accordance with GAAP the Consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in accordance with generally accepted
accounting principles consistently applied (subject, in the case of such
quarterly financial statements, to year-end adjustments and the absence of
footnotes). Except as disclosed in the Public Filings, since December 31, 2015,
no event or circumstance has occurred and is continuing that could reasonably be
expected to result in a Material Adverse Change.

(f) Except as disclosed in the Public Filings, there is no pending or, to the
knowledge of the Borrower, threatened action, suit, investigation, litigation or
proceeding, including any Environmental Action, affecting the Borrower or any
Subsidiary before any court, governmental agency or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect or (ii) could be reasonably
likely to adversely affect the legality, validity or enforceability of this
Agreement or any other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

 

46



--------------------------------------------------------------------------------

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock, within the meaning of
Regulation U issued by the Board, and no proceeds of any Loan will be used to
purchase or carry any margin stock in violation of such Regulation U or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

(i) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

(j) Neither the Information Memorandum nor any of the other reports, financial
statements, certificates or other information furnished in writing by or on
behalf of the Borrower to the Agent or any Lender in connection with the
negotiation of this Agreement or the other Loan Documents or delivered hereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made and taken as a whole, not materially misleading; provided that, with
respect to projected financial information and forward-looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time made and provided,
further, that the Borrower makes no representation or warranty with respect to
general industry information contained in the Information Memorandum derived
from consultants or public or third party sources except that the Borrower
believed, to the best of its knowledge and on the date of the Information
Memorandum, such information to be reliable.

(k) Each of the Borrower and its Subsidiaries have good title in fee simple to,
or valid leasehold interests in, all real property material to their respective
businesses, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
none of the property of the Borrower and its Subsidiaries is subject to any
Lien, except for Liens permitted by Section 5.02(a).

(l) The properties of the Borrower and its Subsidiaries are insured with
responsible and reputable insurance companies or associations not Affiliates of
such Persons (other than any self-insurance maintained in the ordinary course of
business).

(m) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

(n) Schedule 4(n) sets forth the name of, the ownership interest of the Borrower
in, the jurisdiction of incorporation or organization of, and the type of, each
Subsidiary, in each case as of the Restatement Date.

(o) The Borrower and each Subsidiary has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and paid all amounts of taxes shown thereon to be due (including interest and
penalties) and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except (a) for such taxes which are
not yet delinquent or that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP or (b) where such nonfiling or nonpayment would not have a
Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

(p) The Borrower and each Subsidiary is in compliance with all applicable laws,
rules, regulations and orders and all judgments, decrees and orders of any
Governmental Authority, except where (a) the necessity of compliance therewith
is being contested in good faith by appropriate proceedings or
(b) non-compliance, either singly or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

(q) Neither the Borrower nor any Subsidiary is in default under or with respect
to any of their contractual obligations in any respect which would be reasonably
expected to have a Material Adverse Effect. No Default has occurred and is
continuing.

(r) Neither the Borrower nor any Subsidiary is a Sanctioned Person or is
located, organized or resident in any Sanctioned Country in violation of
applicable Sanctions; provided that if any Subsidiary is located, organized or
resident in a jurisdiction that becomes a Sanctioned Country after the date of
this Agreement, such Subsidiary shall not be a “Subsidiary” for purposes of the
foregoing so long as (i) such Subsidiary is taking reasonable steps either to
obtain appropriate licenses for transacting business in such jurisdiction or to
no longer be located, organized or resident in such jurisdiction and (ii) such
Person’s being located, organized or resident in such country or territory
(x) will not result in any violation of Sanctions by the Administrative Agent or
any Lender and (y) would not be reasonably expected to have Material Adverse
Effect.

(s) The Borrower and its Subsidiaries have (i) conducted their businesses in
compliance in all material respects with all applicable Anti-Corruption Laws,
except for any failure to comply that (A) is not systemic, (B) does not involve
senior management of the Borrower and (C) would not reasonably be expected to
have a Material Adverse Effect and (ii) instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

(t) Neither the Borrower nor any Guarantor is an EEA Financial Institution.

ARTICLE V

COVENANTS OF THE BORROWER

Section 5.01. Affirmative Covenants. So long as any Loan shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each Subsidiary to comply with
all applicable laws, rules, regulations and orders, such compliance to include
compliance with ERISA and Environmental Laws, except to the extent that failure
to so comply could not reasonably be expected to have a Material Adverse Effect.
Without limiting the foregoing, the Borrower and each Subsidiary shall maintain
policies and procedures designed to promote and achieve compliance with
applicable Anti-Corruption Laws and Sanctions.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each Subsidiary to pay
and discharge, before the same shall become delinquent, (i) all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all material lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any Subsidiary shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and enforcement
actions are begun.

 

48



--------------------------------------------------------------------------------

(c) Maintenance of Insurance. Maintain, and cause each Subsidiary to maintain,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each Subsidiary to preserve and maintain, its corporate existence, rights
(charter and statutory) and franchises; provided, however, that the Borrower and
its Subsidiaries may consummate any transaction permitted under
Section 5.02(b) and provided further that neither the Borrower nor any
Subsidiary shall be required to preserve any right or franchise or, in the case
of any Subsidiary, its corporate existence, if the Borrower shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of the Borrower or the Borrower and its Subsidiaries taken as a whole, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
the Borrower and its Subsidiaries taken as a whole or the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time upon
reasonable prior notice, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and any Subsidiary with any of their officers or directors and with
their independent certified public accountants, provided that, so long as no
Default shall have occurred and be continuing, the Borrower shall have the right
to participate in any discussions of the Agent or any Lender with any
independent accountants of the Borrower or any Subsidiary.

(f) Keeping of Books. Keep, and cause each Subsidiary to keep, proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and business of the Borrower and such
Subsidiary in a manner sufficient to permit the preparation of financial
statements in accordance with generally accepted accounting principles in effect
from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
Subsidiary to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear and loss or damage by casualty or condemnation excepted.

(h) Transactions with Affiliates. Conduct, and cause each Subsidiary to conduct,
all transactions otherwise permitted under this Agreement with any of their
Affiliates on terms that are fair and reasonable and no less favorable to the
Borrower or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate, other than (i) transactions by and
among the Borrower and its wholly-owned Subsidiaries and (ii) compensation of,
or fees payable to, officers and directors of the Borrower and its Subsidiaries.

(i) Reporting Requirements. Furnish to the Agent:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to

 

49



--------------------------------------------------------------------------------

year-end adjustments and the absence of footnotes) by the chief financial
officer, chief executive officer or treasurer of the Borrower as having been
prepared in accordance with generally accepted accounting principles and
certificates of the chief financial officer, chief executive officer or
treasurer of the Borrower as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
reasonably acceptable to the Required Lenders by Ernst & Young LLP or other
independent public accountants reasonably acceptable to the Required Lenders and
certificates of the chief financial officer, chief executive officer or
treasurer of the Borrower as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

(iii) as soon as possible and in any event within five Business Days after the
chief financial officer, the chief executive officer, the treasurer, the
controller or the general counsel of the Borrower obtains actual knowledge of
the occurrence of any Default continuing on the date of such statement, a
statement of the chief financial officer, chief executive officer or treasurer
of the Borrower setting forth details of such Default and the action that the
Borrower has taken and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to its securityholders generally, and copies of all reports
and registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any Subsidiary of the type described in Section 4.01(f); and

(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

(j) New Material Subsidiaries. Promptly and in any event within (x) with respect
to the Acquired Company, five days of the Acquisition and (y) otherwise, 30 days
following the request of the Agent or the Required Lenders made after either
(i) the organization or acquisition of any new Material Subsidiary or (ii) the
delivery of audited annual financial statements pursuant to Section 5.01(i) that
indicate that a Subsidiary that is not at such time a Subsidiary Guarantor is a
Material Subsidiary, cause such Material Subsidiary to execute and deliver a
Subsidiary Guaranty in substantially the form of Exhibit E hereto, together with
such documents as the Agent or the Required Lenders may reasonably request
evidencing corporate action taken to authorize such execution and delivery and
the incumbency

 

50



--------------------------------------------------------------------------------

and signatures of officers of such Material Subsidiary, provided that a Material
Subsidiary shall not be required to become a Subsidiary Guarantor if (A) a
guaranty by such Material Subsidiary would result in materially adverse tax
consequences to the Borrower and its Subsidiaries or shareholders of the
Borrower or (B) a guaranty by such Material Subsidiary is prohibited or limited
by regulatory requirements or applicable law.

(k) The proceeds of the Loans shall be used in accordance with Section 2.17, and
in no event shall the proceeds of the Revolving Credit Facility be used to
finance the Acquisition.

(l)(i) So long as a Farm Credit Lender is a Lender or Voting Participant
hereunder, the Borrower will acquire equity in such Farm Credit Lender in such
amounts and at such times as such Farm Credit Lender may require in accordance
with such Farm Credit Lender’s bylaws and capital plan or similar documents (as
each may be amended from time to time), except that the maximum amount of equity
that the Borrower may be required to purchase in such Farm Credit Lender in
connection with the portion of the Loans made by such Farm Credit Lender may not
exceed the maximum amount permitted by the applicable bylaws, capital plan and
related documents (x) at the time this Agreement is entered into or (y) in the
case of a Farm Credit Lender that becomes a Lender or Voting Participant as a
result of an assignment or sale of participation, at the time of the closing of
the related assignment or sale of participation. The Borrower acknowledges
receipt of documents from each Farm Credit Lender that describe the nature of
the Borrower’s stock and other equities in such Farm Credit Lender acquired in
connection with its patronage loan from such Farm Credit Lender (the “Farm
Credit Equities”) as well as applicable capitalization requirements, and agrees
to be bound by the terms thereof.

(ii) Each party hereto acknowledges that each Farm Credit Lender’s bylaws,
capital plan and similar documents (as each may be amended from time to time)
shall govern (x) the rights and obligations of the parties with respect to the
Farm Credit Equities and any patronage refunds or other distributions made on
account thereof or on account of the Borrower’s patronage with such Farm Credit
Lender, (y) the Borrower’s eligibility for patronage distributions from such
Farm Credit Lender (in the form of Farm Credit Equities and cash) and
(z) patronage distributions, if any, in the event of a sale of a participation
interest. Each Farm Credit Lender reserves the right to assign or sell
participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis (and/or to a Lender that pays no patronage or
pays patronage that is lower than the patronage paid by the transferring Farm
Credit Lender) in accordance with Section 8.07; provided, that if Borrower’s
consent to such assignment or sale of a participation by such Farm Credit Lender
is required pursuant to Section 8.07(a) or Section 8.07(e), as applicable, the
parties hereto agree that, solely with respect to Borrower’s ability to
reasonably withhold consent to such transfer because of an expected reduction in
patronage distributions to the Borrower (it being understood and agreed that the
Borrower may have another basis for reasonably withholding consent to such
transfer), (A) if the transferring Farm Credit Lender has not delivered a Farm
Credit Lender Transfer Certificate (as defined below) to the Borrower, then the
Borrower may withhold its consent to such assignment or sale in its sole
discretion (and in such case, the Borrower shall be deemed to have acted
reasonably), and (B) if the transferring Farm Credit Lender has delivered a Farm
Credit Lender Transfer Certificate to the Borrower, then the Borrower may not
withhold its consent to such assignment or sale (and any such withholding of
consent shall be deemed unreasonable). For purposes hereof, “Farm Credit Lender
Transfer Certificate” means a certificate executed by an officer of the
transferring Farm Credit Lender and certifying to the Borrower that such
transferring Farm Credit Lender has used commercially reasonable efforts to
consummate the relevant assignment or sale or a participation with another
entity that would be expected to make patronage distributions to the Borrower on
a going forward basis that are consistent with (or better than) those that the
Borrower could reasonably have expected to have received from such transferring
Farm Credit Lender.

 

51



--------------------------------------------------------------------------------

(iii) Each party hereto acknowledges that each Farm Credit Lender has a
statutory first lien pursuant to the Farm Credit Act of 1971 on all Farm Credit
Equities of such Farm Credit Lender that the Borrower may now own or hereafter
acquire, which statutory lien shall be for such Farm Credit Lender’s sole and
exclusive benefit. The Farm Credit Equities of a particular Farm Credit Lender
shall not constitute security for the obligations due to any other Lender. To
the extent that any of the Loan Documents create a Lien on the Farm Credit
Equities of a Farm Credit Lender or on patronage accrued by such Farm Credit
Lender for the account of the Borrower (including, in each case, proceeds
thereof), such Lien shall be for such Farm Credit Lender’s sole and exclusive
benefit and shall not be subject to pro rata sharing hereunder. Neither the Farm
Credit Equities nor any accrued patronage shall be offset against the
obligations hereunder except that, in the event of an Event of Default, a Farm
Credit Lender may elect, solely at its discretion, to apply the cash portion of
any patronage distribution or retirement of equity to amounts due under this
Agreement. The Borrower acknowledges that any corresponding tax liability
associated with such application is the sole responsibility of the Borrower. No
Farm Credit Lender shall have an obligation to retire the Farm Credit Equities
of such Farm Credit Lender upon any Default, either for application to the
Obligations or otherwise.

Section 5.02. Negative Covenants. So long as any Loan shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Subsidiary to create or
suffer to exist, any Lien on or with respect to any of its properties, whether
now owned or hereafter acquired, or assign, or permit any Subsidiary to assign,
any right to receive income, other than:

(i) Permitted Liens,

(ii) capital leases and purchase money Liens upon or in any real or personal
property acquired or held by the Borrower or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property, or Liens existing on such property at the time of its acquisition
(other than any such Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property) or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the property being acquired, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced, provided
further that the aggregate principal amount of the indebtedness secured by the
Liens referred to in this clause (ii) shall not exceed $250,000,000 at any time
outstanding,

(iii) the Liens existing on the Restatement Date and described on
Schedule 5.02(a) hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary or becomes a
Subsidiary; provided that such Liens were not created in contemplation of such
merger, consolidation or acquisition and do not extend to any assets other than
those of the Person so merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary,

 

52



--------------------------------------------------------------------------------

(v) assignments of the right to receive income or Liens granted by the Borrower
or any Subsidiary in connection with any Permitted Receivables Financing or
Non-Recourse supplier financing; provided that any such Permitted Receivables
Financing incurred by a Subsidiary shall be permitted under Section 5.02(d)(iv),

(vi) licenses, leases or subleases granted to other Persons in the ordinary
course of business not materially interfering with the conduct of the business
of the Borrower and its Subsidiaries taken as a whole,

(vii) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any Subsidiary (other than a
Receivables Subsidiary) in the ordinary course of business,

(viii) Liens arising out of judgments or awards in circumstances not
constituting an Event of Default under Section 6.01 in respect of which the
Borrower or any Subsidiary shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings, provided that
the aggregate amount of all such judgments or awards does not exceed $25,000,000
at any time outstanding,

(ix) statutory, contractual and common law landlords’ liens under leases or
subleases permitted by this Agreement,

(x) Liens (other than any Lien imposed by ERISA) (x) to secure the performance
of tenders, statutory obligations (other than excise taxes), surety, stay,
customs and appeal bonds, statutory bonds, bids, leases, government contracts,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or
(y) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers, provided that the aggregate
amount of deposits at any time pursuant to sub-clauses (x) and (y) shall not
exceed $50,000,000 in the aggregate,

(xi) any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement,

(xii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business (excluding any general inventory
financing),

(xiii) Liens securing Debt and other obligations (whether incurred by the
Borrower or any of its Subsidiaries) not permitted by the other provisions of
this Section 5.02(a) in an aggregate principal amount not to exceed $100,000,000
at any time outstanding,

(xiv) customary rights and restrictions contained in agreements relating to the
sale or transfer of assets permitted hereunder by the Borrower or any of its
Subsidiaries pending the completion thereof,

(xv) Liens on cash earnest money deposits, escrow arrangements or similar
arrangements made by the Borrower or any Subsidiary in connection with any
letter of intent or purchase agreement for an acquisition or other transaction
permitted hereunder,

 

53



--------------------------------------------------------------------------------

(xvi) banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts and securities accounts maintained with financial institutions
in the ordinary course of business, including Liens relating to intercompany
cash pooling and/or sweeping arrangements or similar cash management products,

(xvii) Liens on assets of Subsidiaries organized under the laws of a
jurisdiction other than the United States or any state territory or district
thereof securing Debt permitted by Section 5.02(d)(vii),

(xviii) Lien on insurance policies obtained in the ordinary course of business
and the proceeds thereof securing the financing of the premiums with respect
thereto,

(xix) Liens on assets of Louisiana Timber Procurement securing Indebtedness or
other obligations of Louisiana Timber Procurement, provided that such Liens
shall not apply to any assets of the Borrower or any other Subsidiary),

(xx) statutory Liens on the Farm Credit Equities of any Farm Credit Lender that
the Borrower has acquired pursuant to Section 5.01(l), and

(xxi) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Except in connection with the Acquisition, merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to, any Person, or
permit any Subsidiary to do so, except that (i) any Subsidiary may merge or
consolidate with or into, or dispose of assets to, any other Subsidiary,
(ii) any Subsidiary may merge into or dispose of assets to the Borrower,
(iii) the Borrower may merge with any other Person so long as the Borrower is
the surviving Person and (iv) any Subsidiary or Subsidiaries of the Borrower may
merge or consolidate with or into, or dispose of assets to, any other Person so
long as the assets of such Subsidiaries, in aggregate, do not constitute all or
substantially all of the assets of the Borrower or of the Borrower and its
Subsidiaries taken as a whole, provided, in each case, that no Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom.

(c) Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock, within the meaning of Regulation U of the FRB, in violation
of such Regulation U or to extend credit to others for the purpose of purchasing
or carrying margin stock.

 

(d) Subsidiary Debt. Permit any Subsidiary to create or suffer to exist any Debt
other than:

(i) Debt owed to the Borrower or to a wholly owned Subsidiary,

(ii) Debt existing on the Restatement Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,

 

54



--------------------------------------------------------------------------------

(iii) Debt secured by Liens permitted by Section 5.02(a)(ii) or (xiii),

(iv) Debt arising under (x) Permitted Receivables Financings and
(y) Non-Recourse supplier financings, in an aggregate amount (or Invested
Amount, in the case of Permitted Receivables Financings) not to exceed
$450,000,000 at any time outstanding,

(v) unsecured Debt in an aggregate amount not to exceed (for all Subsidiaries)
$125,000,000 at any one time outstanding,

(vi) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business,

(vii) Debt of Subsidiaries organized under the laws of a jurisdiction other than
the United States or any state, territory or district thereof not to exceed
$50,000,000 at any one time outstanding;

(viii) Debt of Louisiana Timber Procurement, provided that neither the Borrower
nor any other Subsidiary has any liability (contingent or otherwise) with
respect to such Debt; and

(ix) Debt under the Subsidiary Guaranty.

(e) Change in Nature of Business. Make, or permit any Subsidiary to make, any
material change in the nature of the business of the Borrower and its
Subsidiaries, taken as a whole, as carried on at the date hereof (but after
giving effect to the Acquisition).

(f) Payment Restrictions Affecting Subsidiaries. Directly or indirectly enter
into or suffer to exist, or permit any Subsidiary to enter into or suffer to
exist, any agreement or arrangement limiting the ability of any Subsidiary to
declare or pay dividends or other distributions in respect of its equity
interests or repay or prepay any Debt owed to, make loans or advances to, or
otherwise transfer assets to or invest in, the Borrower or any other Subsidiary
(whether through a covenant restricting dividends, loans, asset transfers or
investments, a financial covenant or otherwise), except (i) any agreement in
effect at the time such Subsidiary becomes a Subsidiary, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary, (ii) any customary agreement restricting subletting or assignment of
any lease governing a leasehold interest, (iii) customary provisions restricting
assignment of any licensing agreement entered into in the ordinary course of
business, (iv) customary provisions restricting the transfer of assets subject
to Liens permitted pursuant to Section 5.02(a), (v) under any document
evidencing a Permitted Receivables Financing, (vi) restrictions imposed pursuant
to any agreement governing or evidencing Debt described in Section 5.02(d)(vii),
(vii) in the case of any Subsidiary that is not a wholly-owned Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement, provided that such restrictions and
conditions apply only to such Subsidiary, and (viii) any encumbrance or
restriction existing under or by reason of applicable law.

(g) Sanctions; Anti-Corruption Laws. The Borrower will not use, or knowingly
permit any Subsidiary or any other Person to use, any Letter of Credit or the
proceeds of any Loan in any manner that will violate any Anti-Corruption Law or
Sanctions applicable to the Borrower, such Subsidiary or such other Person.

 

55



--------------------------------------------------------------------------------

Section 5.03. Financial Covenants. So long as any Loan shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will:

(a) Leverage Ratio. Maintain, as of the last day of each fiscal quarter, a ratio
of (i) the sum of (A) Consolidated Funded Debt minus (B) unrestricted cash on
hand of the Borrower and its Subsidiaries that are organized under the laws of
any political subdivision of the United States (other than the Receivables
Subsidiaries) in excess of $50,000,000 in the aggregate to (ii) Consolidated
EBITDA for the four quarter period then ended (the “Leverage Ratio”) of not
greater 3.50 to 1.0; provided that, with respect to the fiscal quarter in which
a Material Acquisition occurs, and the following three fiscal quarters, the
Borrower shall be required to maintain a Leverage Ratio of not greater than 3.75
to 1.0.

(b) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA as at the
end of each quarter for the four quarter period then ended of the Borrower and
its Subsidiaries to the sum of interest payable on, and amortization of debt
discount in respect of, all Debt during such period (excluding, to the extent
constituting interest, all amounts described in clause (vi) of the definition of
EBITDA), in each case, by the Borrower and its Subsidiaries of not less than
3.50 to 1.0.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Loan when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Loan or make any other payment of fees or other amounts payable under this
Agreement or any Note within three Business Days after the same becomes due and
payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made; or

(c)(i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (as it relates to the corporate existence
of the Borrower), (e), (h) or (i)(iii), 5.02(a), (c), (d), (e), (f) or (g) or
5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in Section 5.01(i) if such failure shall remain
unremedied for 10 days after written notice thereof shall have been given to the
Borrower by the Agent or any Lender; or (iii) the Borrower shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement on
its part to be performed or observed if such failure shall remain unremedied for
30 days after written notice thereof shall have been given to the Borrower by
the Agent or any Lender; or

(d) The Borrower or any Subsidiary shall fail to pay any principal of or premium
or interest on (or, with respect to a Hedge Agreement, any corresponding payment
amount under) any Debt that is outstanding, in a principal amount (or, in the
case of a Hedge Agreement, with a termination value) of at least $40,000,000 in
the aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

56



--------------------------------------------------------------------------------

(e) Any of (x) the Borrower, (y) any Material Subsidiary or (z) any combination
of Subsidiaries of the Borrower that, in aggregate own assets with a value of
15% or more of the total value of the assets of the Borrower and its
Subsidiaries taken as a whole, shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower or any Subsidiary
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief, or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Borrower or any Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $40,000,000 in the
aggregate shall be rendered against the Borrower or any Subsidiary and either
(i) unstayed enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

(g) Any ERISA Event shall occur, the Borrower or any of its ERISA Affiliates
shall withdraw (partially or completely) from a Multiemployer Plan or any
Multiemployer Plan shall terminate or be reorganized and, in any such case, such
event has resulted in, or could reasonably be expected to result in, a Material
Adverse Change; or

(h) Any Loan Document after delivery thereof pursuant to Section 3.01
or 5.01(j) shall for any reason cease to be valid and binding on or enforceable
against any Loan Party that is a party thereto, or any such Loan Party shall so
state in writing; or

(i) a Change in Control;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of (x) the Required Revolving Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances (other than Advances by
an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate and (y) prior to the termination of the A-1 Term Loan
Commitments, Lenders holding more than 50% of the A-1 Term Loan Commitments,
declare the obligation of each Lender to make an A-1 Term Loan to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Loans, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Loans and Advances, all
such interest and all such amounts shall become and be forthwith due and
payable, without

 

57



--------------------------------------------------------------------------------

presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Loans (other than Advances by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Loans, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

Section 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Revolving Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders; provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Federal Bankruptcy Code, the Borrower will pay to the Agent on behalf of the
Lenders in same day funds for deposit in the L/C Cash Collateral Account an
amount equal to the aggregate Available Amount of all Letters of Credit then
outstanding, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower. If at any time the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrower hereunder and under the Notes
shall have been paid in full, the balance, if any, in such L/C Cash Collateral
Account shall be returned to the Borrower.

ARTICLE VII

THE AGENT

Section 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and the other Loan Documents as
are delegated to the Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

Section 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or any other
Loan Document, except for its or their own gross negligence or willful
misconduct.

 

58



--------------------------------------------------------------------------------

Without limitation of the generality of the foregoing, the Agent: (i) may treat
the Lender that made any Loan or Advance as the holder of the Debt resulting
therefrom until the Agent receives and accepts an Assumption Agreement entered
into by an Assuming Lender as provided in Section 2.18, as the case may be, or
an Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (iv) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement or any other Loan Document on
the part of any Loan Party or the existence at any time of any Default or to
inspect the property (including the books and records) of any Loan Party;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, this Agreement, any other Loan Document
or any other instrument or document furnished pursuant hereto; and (vi) shall
incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telecopier or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

Section 7.03. Bank of America and Affiliates. With respect to its Commitment,
the Loans and Advances made by it and the Note issued to it, Bank of America
shall have the same rights and powers under this Agreement any each other Loan
Document as any other Lender and may exercise the same as though it were not the
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Bank of America in its individual capacity. Bank of America
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any Subsidiary and any Person who
may do business with or own securities of the Borrower or any such Subsidiary,
all as if Bank of America were not the Agent and without any duty to account
therefor to the Lenders. The Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Borrower or any Subsidiary to the extent such information was obtained or
received in any capacity other than as Agent.

Section 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement or any other Loan Document.

Section 7.05. Indemnification.

(a) Each Lender severally agrees to indemnify the Agent (to the extent not
reimbursed by the Borrower) from and against such Lender’s Ratable Share of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or

 

59



--------------------------------------------------------------------------------

arising out of this Agreement or any other Loan Document or any action taken or
omitted by the Agent under or any other Loan Document (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its Ratable Share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement and the other Loan Documents, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Borrower) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by such Issuing Bank
hereunder or in connection herewith; provided, however, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse any such Issuing
Bank promptly upon demand for its Ratable Share of any costs and expenses
(including reasonable fees and expenses of counsel) payable by the Borrower
under Section 8.04, to the extent that such Issuing Bank is not promptly
reimbursed for such costs and expenses by the Borrower.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its Ratable Share of any amount required to be paid by
the Lenders to the Agent or such Issuing Bank as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the Agent or
such Issuing Bank for its Ratable Share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender’s Ratable Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 8.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

Section 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
with, so long as no Event of Default has occurred and is continuing, the consent
of the Borrower, which consent shall not be unreasonably withheld or delayed. If
no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article VII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

60



--------------------------------------------------------------------------------

Section 7.07. Other Agents. Each Lender hereby acknowledges that neither the
syndication agent, co-documentation agents, joint lead arrangers and book
managers nor any other Lender designated as any “Agent” or similar role or title
on the signature pages hereof has any liability hereunder other than in its
capacity as a Lender.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (a) no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders (or, if appropriate, all
of the Lenders of the applicable Class), do any of the following: (i) waive any
of the conditions specified in Section 3.01, (ii) change the number of Lenders
of an applicable Class or the percentage of (x) the Commitments with respect to
such Class of Loans, (y) the aggregate unpaid principal amount of the Loans in
such Class or (z) the aggregate Available Amount of outstanding Letters of
Credit that, in each case, shall be required for the Lenders or any Class of
them to take any action hereunder; (iii) amend this Section 8.01, (iv) release
all or substantially all of the value of the Subsidiary Guaranty; (v) change
Section 2.15 or any other provision of this Agreement in any manner which would
alter the pro rata sharing of payments; or (vi) change Section 2.05 in any
manner which would alter the pro rata reduction of the Unused Revolving Credit
Commitments; (b) no amendment, waiver or consent shall, unless in writing and
signed by the Required Lenders and each Lender that is directly affected by such
amendment, waiver or consent, (i) increase the Commitments of such Lender (other
than as provided in Section 2.18), (ii) reduce the principal of, or interest on,
the Notes held by such Lender or any fees or other amounts payable hereunder to
such Lender, or (iii) postpone any date fixed for any payment of principal of,
or interest on, the Notes held by such Lender or any fees or other amounts
payable hereunder to such Lender; (c) no amendment, waiver or consent shall,
unless in writing, impose any greater restriction on the ability of any Lender
under a given facility to assign any of its rights or obligations hereunder
without the written consent of (i) if such facility is any Class of Term Loans,
the Required Term Loan Lenders with respect to such Class of Term Loans, or
(ii) if such facility is the Revolving Facility, the Required Revolving Lenders;
(d) no amendment, waiver or consent shall, prior to the termination of the
Revolving Credit Commitments, unless also signed by the Required Revolving
Lenders, (i) waive any Default for purposes of a Borrowing of Revolving Loans or
issuance of a Letter of Credit under Section 3.02, (ii) amend, change, waive,
discharge or terminate Section 3.02 in a manner adverse to such Lenders or
(iii) amend, change, waive, discharge or terminate this Section 8.01(d); (e) no
amendment, waiver or consent shall, prior to the termination of the A-1 Term
Loan Commitments, unless also signed by the Lenders holding more than 50% of
such A-1 Term Loan Commitments, (i) waive any Default for purposes of a
Borrowing of the A-1 Term Loans under Section 3.02, (ii) amend, change, waive,
discharge or terminate Section 3.02 in a manner adverse to such Lenders or
(iii) amend, change, waive, discharge or terminate this Section 8.01(e); or
(f) any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Lenders under one or
more Classes but not under any other Class may be effected by an agreement or
agreements in writing entered into by the Borrower and the requisite percentage
in interest of the affected Class or Classes of Lenders that would be required
to consent thereto under this Section 8.01 if such tranche or tranches of
Lenders were the only Class or Classes of Lenders hereunder at the time; and
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Agent under this Agreement or any

 

61



--------------------------------------------------------------------------------

other Loan Document and no amendment, waiver or consent shall, unless in writing
and signed by the Issuing Banks in addition to the Lenders required above to
take such action, adversely affect the rights or obligations of the Issuing
Banks in their capacities as such under this Agreement. Notwithstanding the
foregoing, no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (i) the Defaulting Lender’s Commitment may not be
increased or extended without its consent, (ii) the principal amount of, or
interest or fees payable on, Loans or reimbursement obligations with respect to
drawn Letters of Credit may not be reduced or excused or the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent and (iii) any waiver, amendment or other
modification requiring the consent of all Lenders or each affected Lender that
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender. With respect to any matter
requiring the approval of each Lender, each Lender directly and adversely
affected thereby or other specified Lenders, it is understood that Voting
Participants shall have the voting rights specified in Section 8.07(i) as to
such matter.

Section 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing (including telecopier communication) and
mailed, telecopied or delivered,

if to the Borrower, at its address at:

1955 West Field Court

Lake Forest, Illinois 60045

Attention: Senior Vice President and Chief Financial Officer

if to any Initial Lender,

at its Domestic Lending Office specified in its Administrative Questionnaire;

if to any other Lender,

at its Domestic Lending Office specified in its Administrative Questionnaire or
the Assignment and Acceptance pursuant to which it became a Lender;

and if to the Agent, at its address at:

135 South LaSalle Street, Suite 954

Chicago, IL 60603

Mail Code: IL4-135-09-61

Attention: Christine Trotter

or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent.

All such notices and communications shall, when mailed, telecopied or delivered,
be effective when deposited in the mails, telecopied or delivered, respectively,
except that notices and communications to the Agent pursuant to Article II,
Article III or Article VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or any other Loan Document or of any Exhibit
hereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.

 

62



--------------------------------------------------------------------------------

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent, the Issuing Lender or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. All such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 8.04. Costs and Expenses.

(a) The Borrower agrees to pay on demand all reasonable and documented costs and
expenses of the Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Agreement, the other Loan
Documents and the other documents to be delivered hereunder, including (A) all
due diligence, syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented fees and expenses of counsel for the Agent
with respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement and the other Loan Documents. The Borrower
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including reasonable and documented counsel fees and expenses),
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement, the other Loan Documents and the
other documents to be delivered hereunder, including reasonable and documented
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities, obligations, penalties, actions, judgments, suits,
costs, disbursements and expenses (including reasonable and documented fees and
expenses of counsel) incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) this Agreement, the other
Loan Documents, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Loans or (ii) the actual or alleged presence
of Hazardous Materials on

 

63



--------------------------------------------------------------------------------

any property of the Borrower or any Subsidiary or any Environmental Action
relating in any way to the Borrower or any Subsidiary, except to the extent such
claim, damage, loss, liability or expense resulted from such Indemnified Party’s
gross negligence or willful misconduct as determined in a final, non-appealable
judgment of a court of competent jurisdiction. In the case of an investigation,
litigation or other proceeding to which the indemnity in this
Section 8.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, arising out of or otherwise relating to
this Agreement, the other Loan Documents, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Loans.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate Loan
is made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Loan, as a result of a payment or Conversion
pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of the maturity
of the Notes pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Loan upon an assignment of rights and obligations under this Agreement pursuant
to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 8.07(a), the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Loan. A certificate of the
affected Lender under this Section 8.04(c), setting forth its calculation of
loss in reasonable detail, shall be conclusive and binding in the absence of
manifest error.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11 and 2.14 and this Section 8.04 shall survive the payment in full
of principal, interest and all other amounts payable hereunder and under the
Notes.

Section 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement, any Note held by such Lender and the other Loan Documents, whether or
not such Lender shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the applicable Loan Party after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including other
rights of set-off) that such Lender and its Affiliates may have.

Section 8.06. Binding Effect. This Agreement shall become effective upon
satisfaction of the conditions precedent set forth in Section 3.01 and
thereafter shall be binding upon and inure to the

 

64



--------------------------------------------------------------------------------

benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of all of the Lenders.

Section 8.07. Assignments and Participations.

(a) Each Lender (x) may with the consent of (1) the Agent (in the case of an
assignment of a Revolving Credit Commitment to a Person other than a Revolving
Lender, an Affiliate of a Revolving Lender or an Approved Fund with respect to a
Revolving Lender or in the case of an assignment of a Term Loan or a Term Loan
Commitment to a Person other than a Lender, an Affiliate of a Lender or an
Approved Fund), (2) each Issuing Bank (in the case of an assignment of Revolving
Credit Commitment) and, (3) so long as no Event of Default has occurred and is
continuing, and other than with respect to (A) an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund or (B) an assignment of a
Revolving Credit Commitment to an existing Revolving Lender, an Affiliate of an
existing Revolving Lender, or an Approved Fund with respect to an existing
Revolving Lender or a Term Loan Commitment to an existing Revolving Lender or
Term Lender, an Affiliate of an existing Revolving Lender or Term Lender, or an
Approved Fund with respect to an existing Revolving Lender or Term Lender, the
Borrower (which consents shall not be unreasonably withheld or delayed and
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten Business Days after having received notice thereof), and (y) will, if
demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.11, 2.14 or 2.20 or if such Lender is affected by an event described
in Section 2.12 or is a Defaulting Lender) upon at least five Business Days’
notice to such Lender and the Agent, assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment, the Loans and Advances owing to it,
its participations in Letters of Credit and the Note or Notes held by it) in
accordance with Section 8.15; provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of all of its rights and
obligations under the relevant facility under this Agreement, (ii) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the amount of the applicable Commitment (or, if the relevant
Commitment has terminated, of the principal amount of the Loans under the
applicable facility) of the assigning Lender being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than (x) in the case of an
assignment of Revolving Credit Commitment (or, if the Revolving Credit
Commitments have terminated, Loans under the Revolving Credit Facility),
$5,000,000 (and shall be an integral multiple of $1,000,000), and (y) in the
case of an assignment of an A-1 Term Loan Commitment (or, if applicable, an A-1
Term Loan) or an A-2 Term Loan Commitment (or, if applicable, an A-2 Term Loan),
$1,000,000, in each case unless the Agent and, if no Default has occurred and is
continuing, the Borrower otherwise agree, (iii) each such assignment shall be to
an Eligible Assignee and shall comply with Section 8.07(h), (iv) each such
assignment made as a result of a demand by the Borrower pursuant to this
Section 8.07(a) shall be arranged by the Borrower after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Loans owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject

 

65



--------------------------------------------------------------------------------

to such assignment and a processing and recordation fee of $3,500 payable by the
parties to each such assignment, provided, however, that in the case of each
assignment made as a result of a demand by the Borrower, such recordation fee
shall be payable by the Borrower except that no such recordation fee shall be
payable in the case of an assignment made at the request of the Borrower to an
Eligible Assignee that is an existing Lender, (vii) no consent of the Borrower,
the Agent or any Issuing Bank shall be required in the case of an assignment to
any Affiliate or Approved Fund of the assigning Lender or in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender
and (viii) the Agent shall not have any responsibility or liability for
monitoring or enforcing any of the provisions set forth herein with respect to
Competitors. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.11, 2.14 and 8.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under any Loan Document as are delegated to the Agent by the terms
hereof or thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

(d) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and

 

66



--------------------------------------------------------------------------------

principal amount of the Loans and Advances owing to, each Lender from time to
time (the “Register”). The entries in the Register shall be prima facie evidence
of the correctness thereof and binding for all purposes, absent manifest error,
and the Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Subject to Section 8.07(h), each Lender may sell participations to one or
more banks or other entities (other than any Loan Party or any of its
Affiliates) (each, a “Participant”) in or to all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
its participation in Letters of Credit, the Loans owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including its Commitment to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) each Loan
Party, the Agent, the Issuing Banks and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) subject to Section 8.07(i), no
Participant under any such participation shall have any right to approve any
amendment or waiver of any provision of this Agreement or any other Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, in each case subject to clause (i) below. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 7.05
without regard to the existence of any participation.

Except as set forth above in this Section 8.07(e) and as set forth in
Section 8.07(i), any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.11, 2.14 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 2.14 (e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Section 2.11, 2.14 or 2.20 with respect to any participation, than
the Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.15 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

67



--------------------------------------------------------------------------------

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Loan Parties furnished to such Lender by or on behalf of the
Loan Parties; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Loan Parties
received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including the Loans owing to it and any Note or Notes held
by it) in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board.

(h) Notwithstanding the foregoing provisions of this Section 8.07 or any other
provision of this Agreement, (i) no Lender shall assign or sell a participation
in any of its rights or obligations hereunder unless the proposed assignee or
participant represents and warrants in the applicable Assignment and Acceptance
or participation agreement that such Person is not a Competitor; and (ii) if any
representation and warranty described in the foregoing clause (i) shall prove to
have been incorrect in any material respect when made, then the applicable
assignee or participant (A) shall have no right to receive any information under
this Agreement, except for information with respect to administrative matters
(such as principal balances, borrowing requests, interest payments and loan
repayments) and matters on which such assignee or Participant is entitled to
vote pursuant to clause (C) below; (B) shall have no rights under
Section 5.01(e); and (C) in the case of an assignee, shall have no voting rights
hereunder other than with respect to matters on which a Defaulting Lender would
be entitled to vote as set forth in the last sentence of Section 8.01.

(i) Notwithstanding anything in this Section 8.07 to the contrary, any Farm
Credit Lender that (i) has purchased a participation from any Lender that is a
Farm Credit Lender in the minimum amount of $5,000,000 on or after the Closing
Date, (ii) is, by written notice to the Borrower and the Agent (a “Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a voting participant hereunder (any Farm Credit
Lender so designated being called a “Voting Participant”) and (iii) receives the
prior written consent of the Borrower and the Agent to become a Voting
Participant (to the extent such consent would be required pursuant to
Section 8.07(a) if such transfer were an assignment rather than a sale of a
participation), shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such Voting Participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action, in each case, in lieu of the vote of the selling Lender; provided,
however, that if such Voting Participant has at any time failed to fund any
portion of its participation when required to do so and written notice of such
failure has been delivered by the selling Lender to the Agent, then until such
time as all amounts of its participation required to have been funded have been
funded and notice of such funding has been delivered by the selling Lender to
the Agent, such Voting Participant shall not be entitled to exercise its voting
rights pursuant to the terms of this clause (g), and the voting rights of the
selling Lender shall not be correspondingly reduced by the amount of such Voting
Participant’s participation. Notwithstanding the foregoing, each Farm Credit
Lender designated as a Voting Participant on Schedule 8.07(i) shall be a Voting
Participant to the extent of the amount of its participation set forth on
Schedule 8.07(i) without delivery of a Voting Participant Notification and
without the prior written consent of the Borrower and the Agent. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (A) state the full name of

 

68



--------------------------------------------------------------------------------

such Voting Participant, as well as all contact information required of an
assignee as set forth in the Administrative Questionnaire, (B) state the dollar
amount of the participation purchased and (C) include such other information as
may be required by the Agent. The selling Lender and the Voting Participant
shall notify the Agent and the Borrower in writing within three Business Days of
any termination of, or reduction or increase in the amount of, such
participation and shall promptly upon request of the Agent update or confirm
there has been no change in the information set forth in Schedule 8.07(i) or
delivered in connection with any Voting Participant Notification. The Borrower
and the Agent shall be entitled to conclusively rely on information provided by
a Lender identifying itself or its participant as a Farm Credit Lender without
verification thereof and may also conclusively rely on the information set forth
in Schedule 8.07(i) delivered in connection with any Voting Participant
Notification or otherwise furnished pursuant to this clause (i) and, unless and
until notified thereof in writing by the selling Lender, may assume that there
have been no changes in the identity of Voting Participants, the dollar amount
of participations, the contact information of the participants or any other
information furnished to the Borrower or the Agent pursuant to this clause (i).
The voting rights hereunder are solely for the benefit of the Voting
Participants and shall not inure to any assignee or participant of a Voting
Participant.

Section 8.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the Loan
Parties furnished to the Agent or the Lenders by any Loan Party (such
information being referred to collectively herein as the “Borrower
Information”), except that each of the Agent and each of the Lenders may
disclose Borrower Information (i) to its and its affiliates’ employees,
officers, directors, agents and advisors on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority or any
self-regulatory organization purporting to have jurisdiction over such Lender,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement, the other Loan Documents or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section 8.08, to
any assignee or participant or prospective assignee or participant, (vii) to the
extent such Borrower Information (A) is or becomes generally available to the
public on a non-confidential basis other than as a result of a breach of this
Section 8.08 by the Agent or a Lender, or (B) is or becomes available to the
Agent or such Lender on a nonconfidential basis from a source other than the
Loan Parties and (viii) with the consent of any Loan Party, provided that, prior
to any disclosure pursuant to (ii) or (iii) above, the disclosing party agrees
that it will notify the Borrower as soon as practical in the event of any such
request for a disclosure, unless such notification shall be prohibited by
applicable law or legal process, or, with respect to clause (ii), is in
connection with an examination by any governmental agency or regulatory
authority, including any self-regulatory organization asserting jurisdiction
over such Lender in the normal course.

Section 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

Section 8.10. Execution in Counterparts; Electronic Execution of Assignments and
Certain Other Documents.

(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier or in pdf or similar file shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

69



--------------------------------------------------------------------------------

(b) The words “execute,” “execution,” “signed” and “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Acceptances, amendments or other modifications, Notices of Borrowing, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state law based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Agent pursuant to procedures approved by it

Section 8.11. Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Borrower
hereby agrees and consents to the service of process in any action or proceeding
in such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Borrower at its address specified
pursuant to Section 8.02. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 8.12. No Liability of the Issuing Banks. Neither the Agent, the Lenders
nor any Issuing Bank, nor any of their respective Affiliates or their respective
officers, directors, employees, agents and advisors, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in Section 2.06(b)), or
any error, omission, interruption, loss or delay in transmission or delivery of
any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of the applicable Issuing Bank; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the gross negligence
or willful misconduct of such Issuing Bank, such Issuing Bank’s payment under a
Letter of Credit based upon documents that did not

 

70



--------------------------------------------------------------------------------

substantially comply with the requirements of such Letter of Credit or such
Issuing Bank’s failure to make payment under a Letter of Credit after receipt of
documents that strictly complied with the requirements of such Letter of Credit.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

Section 8.13. Patriot Act Notice. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, Subsidiary
Guarantor or grantor (the “Loan Parties”), which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act. The Borrower shall,
promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

Section 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the other Loan Documents or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

Section 8.15. Replacement of Lenders. If any Lender demands compensation
pursuant to Section 2.11, 2.14 or 2.20 or is affected by an event described in
Section 2.12 or is a Non-Consenting Lender (as defined below), a Sanctioned
Lender or a Defaulting Lender (any of the foregoing, an “Affected Lender”), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 8.07(a);

(b) subject to Section 8.20(b) in the case of a Sanctioned Lender, such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 8.04(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or 2.20 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;

(d) such assignment does not conflict with applicable laws and regulations; and

(e) in the case of any such assignment resulting from a Lender’s failure to
consent to a proposed amendment, waiver, discharge or termination with respect
to any Loan Document, (i) the

 

71



--------------------------------------------------------------------------------

assignee shall have approved such consent, waiver or amendment and (ii) the
applicable amendment, modification and/or waiver of this Agreement that the
Borrower has requested shall become effective upon giving effect to such
assignment (and any related assignments required to be effected in connection
therewith in accordance with this Section 8.07).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

In the event that (i) the Borrower or the Agent has requested that the Lenders
consent to a departure or waiver of any provisions of the Loan Documents or
agree to any amendment thereto, (ii) the consent, waiver or amendment in
question requires the agreement of each Lender, each affected Lender or each
affected Lender of a certain Class in accordance with the terms of Section 8.01
or all the Lenders with respect to a certain Class of the Loans and (iii) the
Required Lenders (or, in the case of a consent, waiver or amendment involving
all affected Lenders of a certain Class, the Required Revolving Lenders or
Required Term Loan Lenders of such Class, as applicable) have agreed to such
consent, waiver or amendment, then any Lender that does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

In connection with any such replacement of an Affected Lender pursuant to this
Section 8.15, if such Affected Lender does not execute and deliver to the Agent
a duly executed Assignment and Acceptance reflecting such replacement within two
(2) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Acceptance to such Affected Lender, then such Affected
Lender shall be deemed to have executed and delivered such Assignment and
Acceptance without any action on the part of such Affected Lender.

Section 8.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

72



--------------------------------------------------------------------------------

Section 8.17. Amendment and Restatement. The parties hereto agree that, on the
Restatement Date, the following shall be deemed to occur automatically, without
further action by any party hereto: (a) the Existing Credit Agreement shall be
deemed to be amended and restated in its entirety pursuant to this Agreement;
(b) all obligations under the Existing Credit Agreement outstanding on the
Restatement Date shall in all respects be continuing and be deemed to be
obligations outstanding hereunder and shall not constitute a novation of any
indebtedness or other obligations owing to the Agent or the Lenders under the
Existing Credit Agreement; and (c) all references in the other Loan Documents to
the Existing Credit Agreement shall be deemed to refer without further amendment
to this Agreement. The parties hereto further acknowledge and agree that this
Agreement constitutes an amendment to the Existing Credit Agreement made in
accordance with Section 8.01 of the Existing Credit Agreement.

Section 8.18. New Lenders. From and after the Restatement Date, by execution of
this Agreement, each Person identified as a “Lender” on each signature page that
is not already a Lender under the Existing Credit Agreement hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, such Person will
be deemed to be a party to this Agreement and a “Lender” for all purposes of
this Agreement, and shall have all of the obligations of a Lender hereunder as
if it had executed the Existing Credit Agreement. Each such Person hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions applicable to the Lenders contained in this Agreement.

Section 8.19. Ratification of Subsidiary Guaranty. Each of the Subsidiary
Guarantors listed on the signature pages hereof under the caption “Subsidiary
Guarantors” hereby consents to the provisions of this Agreement in its capacity
as a Subsidiary Guarantor, and ratifies the provisions of the Subsidiary
Guaranty.

Section 8.20. Sanctioned Lenders

(a) The Borrower shall have no obligation to pay any Lender a facility fee
pursuant to Section 2.04(a) or any Letter of Credit Fee pursuant to
Section 2.04(b)(i) for any day on which such Lender is a Sanctioned Lender.

(b) Notwithstanding anything to the contrary herein, no Sanctioned Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that (unless otherwise required by applicable law) the
Commitment of such Lender may not be increased or extended, the principal amount
of the Loans owed to such Lender may not be reduced, the final maturity of such
Loans may not be extended and this clause (b) may not be amended, in each case,
without the consent of such Lender.

(c) Notwithstanding Section 8.15 or any other provision of this Agreement (but
subject to clause (d) below), if any Lender is a Sanctioned Lender, then the
Borrower (i) may, with the consent of Administrative Agent if a Default or Event
of Default exists, and (ii) shall, promptly upon notice from Administrative
Agent that any Law applicable to the Borrower, the Administrative Agent or any
Lender requires such action, prepay such Lender’s Loans, all accrued interest
thereon and all other amounts payable to such Lender hereunder, in each case on
a non-pro-rata basis, whereupon such Lender shall cease to have any rights or
obligations hereunder (other than, to the extent permitted by applicable law,
with respect to rights and obligations that expressly survive the payment in
full of the Loans, all interest thereon and all other amounts payable under this
Agreement and the termination of this Agreement).

(d) Notwithstanding any other provision of this Agreement, if it would be
unlawful for the Borrower, the Administrative Agent or any assignee pursuant to
Section 8.15(a) or Section 8.15(c) to make a payment to any Sanctioned Lender,
then any amount that the Borrower, the Administrative Agent

 

73



--------------------------------------------------------------------------------

or such assignee would otherwise pay to such Sanctioned Lender pursuant to this
Agreement or any other Loan Document shall be held for such Sanctioned Lender
pursuant to arrangements satisfactory the Borrower, the Administrative Agent and
such assignee, in each case as applicable, and shall be paid to such Sanctioned
Lender only when making such payment is no longer unlawful.

[Signature Pages Follow]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

PACKAGING CORPORATION OF AMERICA, as Borrower By:   /s/ Pamela A. Barnes Name:  
Pamela A. Barnes Title:   Vice President and Treasurer

SUBSIDIARY GUARANTORS (executing this Agreement solely with respect to
Section 8.19 hereof):

 

BOISE, INC.,

a Delaware corporation

By:   /s/ Kent A. Pflederer Name:   Kent A. Pflederer Title:   Senior Vice
President

BOISE PAPER HOLDINGS, L.L.C.,

a Delaware limited liability company

By:   /s/ Kent A. Pflederer Name:   Kent A. Pflederer Title:   Senior Vice
President

BOISE WHITE PAPER LLC,

a Delaware limited liability company

By:   /s/ Kent A. Pflederer Name:   Kent A. Pflederer Title:   Senior Vice
President

BOISE PACKAGING & NEWSPRINT L.L.C.,

a Delaware limited liability company

By:   /s/ Kent A. Pflederer Name:   Kent A. Pflederer Title:   Senior Vice
President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent By:   /s/ Christine Trotter Name:   Christine
Trotter Title:   Assistant Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

INITIAL LENDERS:     BANK OF AMERICA, N.A.     By:   /s/ Brian McDonald    
Name:   Brian McDonald     Title:   Senior Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Ming K. Chu Name:   Ming K. Chu
Title:   Director By:   /s/ Virginia Cosenza Name:   Virginia Cosenza Title:  
Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A. By:   /s/ Isabella Battista Name:   Isabella Battista
Title:   Director

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ Denis J. Campbell IV Name:   Denis J. Campbell IV
Title:   Senior Vice President   Denis Chip Campbell   Citi Commercial Bank  
Senior Vice President   GEID 1010160463   SOEID DC60463 P#4074434

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Richard Barritt Name:   Richard Barritt
Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, N.A. By:   /s/ Mike Kelly Name:   Mike Kelly Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:   /s/ Keith L. Burson Name:   Keith L. Burson
Title:   Senior Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ John D. Brady Name:   John D.
Brady Title:   Managing Director

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY By:   /s/ Kurt W. Anstaett Name:   Kurt W.
Anstaett Title:   Senior Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:   /s/ Donna DeMagistri Name:   Donna DeMagistri Title:  
Authorized Signatory

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ James N. DeVries Name:   James N.
DeVries Title:   Senior Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

COBANK, FCB By:   /s/ Patrick Keleher Name:   Patrick Keleher Title:   Vice
President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     FARM CREDIT SERVICES OF AMERICA, FLCA     By:   /s/
Bruce Dean     Name:   Bruce Dean     Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     FARM CREDIT EAST, ACA     By:   /s/ Kerri B. Sears    
Name:   Kerri B. Sears     Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     1ST FARM CREDIT SERVICES, PCA     By:   /s/ Corey J.
Waldinger     Name:   Corey J. Waldinger     Title:   Vice President, Capital
Markets Group

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     NORTHWEST FARM CREDIT SERVICES, FLCA     By:   /s/
Jeremy A. Roewe     Name:   Jeremy A. Roewe     Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     AGCHOICE FARM CREDIT, FLCA     By:   /s/ William
Frailey     Name:   William Frailey     Title:   Assistant Secretary/Treasurer

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     FARM CREDIT BANK OF TEXAS     By:   /s/ Chris M. Levine
    Name:   Chris M. Levine     Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     FARM CREDIT MID-AMERICA, FLCA     By:   /s/ Ralph M.
Bowman     Name:   Ralph M. Bowman     Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     AGSTAR FINANCIAL SERVICES FLCA     By:   /s/ Timothy F.
McNamara     Name:   Timothy F. McNamara     Title:   Associate Vice President –
Capital Markets

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     UNITED FCS, FLCA (F/K/A FARM CREDIT SERVICES OF
MINNESOTA VALLEY, FLCA) DBA FCS COMMERCIAL FINANCE GROUP     By:   /s/ Lisa
Caswell     Name:   Lisa Caswell     Title:   Vice-President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     BADGERLAND FINANCIAL, FLCA     By:   /s/ Kenneth H. Rue
    Name:   Kenneth H. Rue     Title:   VP – Capital Markets

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     GREENSTONE FARM CREDIT SERVICES, FLCA     By:   /s/
Shane Prichard     Name:   Shane Prichard     Title:   Lending Officer

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     FRONTIER FARM CREDIT, ACA     By:   /s/ Bruce Dean    
Name:   Bruce Dean     Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     AGFIRST FARM CREDIT BANK     By:   /s/ Matthew H
Jeffords     Name:   Matthew H Jeffords     Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     FRESNO-MADERA PRODUCTION CREDIT ASSOCIATION     By:  
/s/ Robert Herrick     Name:   Robert Herrick     Title:   SVP

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

VOTING PARTICIPANTS:     FARM CREDIT WEST, FLCA     By:   /s/ Robert Stornetta  
  Name:   Robert Stornetta     Title:   Vice President

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

INITIAL ISSUING BANKS:     BANK OF AMERICA, N.A.     By:   /s/ Carlos Morales  
  Name:   Carlos Morales     Title:   SVP     WELLS FARGO BANK, NATIONAL
ASSOCIATION     By:         Name:         Title:    

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

INITIAL ISSUING BANKS:     BANK OF AMERICA, N.A.     By:         Name:        
Title:         WELLS FARGO BANK, NATIONAL ASSOCIATION     By:   /s/ John D.
Brady     Name:   John D. Brady     Title:   Managing Director

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

LENDERS AND COMMITMENTS

 

Lender

   Revolving Credit
Commitment      Ratable Share of
aggregate
Revolving Credit
Commitments     A-1 Term Loan
Commitment      Ratable Share of
aggregate A-1
Term Loan
Commitments     A-2 Term Loans      Ratable Share of
aggregate A-2
Term Loans  

Bank of America, N.A.

   $ 60,000,000.00         17.142857143 %    $ 100,000,000.00        
25.974025974 %      —           —     

Deutsche Bank AG New York Branch

   $ 40,000,000.00         11.428571429 %      —           —          —        
  —     

BMO Harris Bank N.A.

   $ 30,000,000.00         8.571428571 %    $ 35,000,000.00         9.090909091
%      —           —     

Citibank, N.A.

   $ 30,000,000.00         8.571428571 %    $ 35,000,000.00         9.090909091
%      —           —     

JPMorgan Chase Bank, N.A.

   $ 30,000,000.00         8.571428571 %    $ 35,000,000.00         9.090909091
%      —           —     

PNC Bank, National Association

   $ 30,000,000.00         8.571428571 %    $ 35,000,000.00         9.090909091
%      —           —     

The Northern Trust Company

   $ 30,000,000.00         8.571428571 %    $ 35,000,000.00         9.090909091
%      —           —     

Wells Fargo Bank, National Association

   $ 30,000,000.00         8.571428571 %    $ 35,000,000.00         9.090909091
%      —           —     

Branch Banking & Trust Company

   $ 20,000,000.00         5.714285714 %    $ 25,000,000.00         6.493506494
%      —           —     

Mizuho Bank, Ltd.

   $ 20,000,000.00         5.714285714 %    $ 25,000,000.00         6.493506494
%      —           —     

U.S. Bank National Association

   $ 20,000,000.00         5.714285714 %    $ 25,000,000.00         6.493506494
%      —           —     

CoBank, ACB

   $ 10,000,000.00         2.857142857 %      —           —        $
633,750,000.00         100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

TOTAL

   $ 350,000,000.00         100.000000000 %    $ 385,000,000.00        
100.000000000 %    $ 633,750,000.00         100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE I(A)

ISSUING BANKS AND LETTER OF CREDIT COMMITMENTS

 

Issuing Bank

  

Letter of Credit Commitment

    

Ratable Share of aggregate
Letter of Credit  Commitments

 

Bank of America, N.A.

   $ 48,471,775.00         96.943550000 % 

Wells Fargo Bank, National Association

   $ 1,528,225.00 1       3.056450000 % 

TOTAL

   $ 50,000,000.00         100.000000000 % 

 

1  Wells Fargo Bank, National Association, is acting as an Issuing Bank solely
with respect to the Existing Letters of Credit specified on Schedule 2.01(b) as
issued by Wells Fargo Bank, National Association. Upon expiration of those
Letters of Credit, Bank of America, N.A. will be the sole Issuing Bank and its
Letter of Credit Commitment will be increased to $50,000,000.



--------------------------------------------------------------------------------

SCHEDULE 1.01

COMPETITORS

Domtar Corporation, Hood Container Corporation, International Paper Company,
Georgia Pacific, KapStone Paper and Packaging Corporation, Cascades Canada ULC,
Smurfit Kappa Group PLC, Rock-Tenn Company and Pratt Industries, Inc., any
successor to any of the foregoing, any purchaser of all or a substantial part of
the packaging business of any of the foregoing and any Subsidiary or parent
company of any of the foregoing. The Borrower may supplement this schedule from
time to time by providing ten (10) days advance written notice to the Agent (it
being understood and agreed that such supplement shall be deemed effective on
the 10th day following such receipt by the Agent).



--------------------------------------------------------------------------------

SCHEDULE 2.01(b)

EXISTING LETTERS OF CREDIT

 

Issuing Bank

   Letter of Credit #      Beneficiary Name      Amount      Expiry Date  

Bank of America

     3093674        
 
  Zurich American
Insurance
Company   
  
      $ 3,300,000.00         6/29/2017   

Bank of America

     3093675        
  Ace American
Insurance Co   
      $ 13,145,976.00         6/29/2017   

Bank of America

     3117233         CRP-2 holdings       $ 55,000.00         6/30/2017   

Bank of America

     3092982        
  Chartis, et al
(AIG)   
      $ 5,451,284.00         2/22/2017   

Bank of America

     3095416        
 
  Amer Int’l Spec
Lines Insurance
Co   
  
      $ 57,000.00         8/15/2017   

Bank of America

     3116434        
 
  Zurich American
Insurance
Company   
  
      $ 350,000.00         3/22/2017   

Bank of America

     3116545        
  Ace American
Insurance Co   
      $ 1,173,231.00         3/30/2017   

Wells Fargo Bank, National Association1

     SM219736W        
 
  Traveler’s
Indemnity
Company   
  
      $ 1,459,000.00         7/4/2017   

Wells Fargo Bank, National Association1

     SM219734W        
  Commercial
Surety Collateral   
      $ 69,225.00         4/30/2017   

 

1  To qualify as an Existing Letter of Credit only upon consummation of the
Acquisition.



--------------------------------------------------------------------------------

SCHEDULE 4(n)

SUBSIDIARIES

 

BCT Inc.    Delaware Boise Inc.    Delaware Boise Packaging & Newsprint, L.L.C.
   Delaware Boise Packaging Holdings Corp.    Delaware Boise Paper Holdings,
L.L.C.    Delaware Boise White Paper, L.L.C.    Delaware Hexacomb Canada Corp.
   Canada Hexacomb Canada Holdings Corp.    Canada Hexacomb Corporation   
Illinois International Falls Power Company    Delaware Louisiana Timber
Procurement Company L.L.C.    Delaware Minnesota, Dakota & Western Railway
Company    Minnesota Packaging Corporation of Asia, Limited    Hong Kong PCA
Corrugated and Displays, LLC    Delaware PCA Hydro Inc.    Delaware PCA
International Inc.    Delaware PCA International Services, LLC    Delaware PCAI
de Mexico S. de R.L. de C.V.    Mexico PCAI Services de Mexico S. de R.L. de
C.V.    Mexico



--------------------------------------------------------------------------------

SCHEDULE 5.02(a)

EXISTING LIENS

Capital Lease of the Borrower’s facility in Valdosta, Georgia with a balance of
$22,097,213 as of July 31, 2016.

Liens securing Debt that will be paid in full on the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 5.02(d)

EXISTING DEBT

None.



--------------------------------------------------------------------------------

SCHEDULE 8.07(i)

VOTING PARTICIPANTS

 

Voting Participant

   A-2 Term Loan      Revolving Credit Facility  

1st Farm Credit Services, PCA

   $ 46,995,877.05       $ 1,000,000.00   

AgChoice Farm Credit, FLCA

   $ 9,869,134.21      

AgFirst Farm Credit Bank

   $ 61,094,640.22       $ 1,000,000.00   

AgPreference Credit Association, FLCA

   $ 1,000,000.00      

AgStar Financial Services, FLCA

   $ 24,437,856.06      

American AgCredit, FLCA

   $ 18,798,350.82      

Badgerland Financial, FLCA

   $ 20,678,185.90      

Farm Credit Bank of Texas

   $ 44,646,083.17       $ 1,000,000.00   

Farm Credit East, ACA

   $ 16,448,556.94      

Farm Credit Mid-America, FLCA

   $ 56,395,052.46       $ 1,000,000.00   

Farm Credit of Central Oklahoma, FLCA

   $ 1,000,000.00      

Farm Credit of Enid, FLCA

   $ 2,000,000.00      

Farm Credit of Ness City, FLCA

   $ 1,000,000.00      

Farm Credit of New Mexico, FLCA

a wholly owned subsidiary of Farm Credit of New Mexico, ACA

   $ 6,536,700.71      

Farm Credit Services of America, FLCA

   $ 48,448,475.46       $ 1,000,000.00   

Farm Credit West, FLCA

   $ 28,197,526.31       $ 1,000,000.00   

Fresno-Madera Production Credit Association

   $ 4,699,587.76      

GreenStone Farm Credit Services, FLCA

   $ 29,137,443.82       $ 1,000,000.00   

Northwest Farm Credit Services, FLCA

   $ 28,197,526.23      

Premier Farm Credit, FLCA

   $ 1,000,000.00      

United FCS, FLCA dba FCS Commercial Finance Group

   $ 41,356,371.79       $ 1,000,000.00   

As of the Restatement Date, CoBank, FCB’s non-participated Commitments are as
follows:

 

Lender    Revolving Credit
Facility      A-2 Term Loans      Total  

CoBank FCB

   $ 2,000,000       $ 141,962,631.13       $ 143,962,631.13   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROMISSORY NOTE

Dated:                     , 20    

FOR VALUE RECEIVED, the undersigned, Packaging Corporation of America, a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Lender”) for the account of its Applicable Lending
Office on the Termination Date applicable to the Lender (each as defined in the
Credit Agreement referred to below) the aggregate principal amount of the Loans
made by the Lender to the Borrower pursuant to the Amended and Restated Credit
Agreement dated as of August 29, 2016 among the Borrower, the Lender and certain
other lenders parties thereto and Bank of America, N.A., as Agent for the Lender
and such other lenders (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) outstanding on such Termination
Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Bank of America, N.A., as Agent, at 135 S. LaSalle Street, Suite 954,
Chicago, IL, 60603, in same day funds. Each Loan owing to the Lender by the
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, may be recorded by the Lender and, prior to any transfer
hereof, endorsed on a schedule attached hereto which shall be part of this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Loans by the Lender to the Borrower from time to
time, the indebtedness of the Borrower resulting from each such Loan being
evidenced by this Promissory Note and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

This note amends, restates and supersedes the Note, dated October 18, 2013,
delivered by Borrower to Lender (the “Original Note”). This note shall apply in
all respects and in the same manner as if it had been the Original Note and were
dated the date thereof. Further, the indebtedness created under the Original
Note is continuing and subsisting pursuant to this note.

 

PACKAGING CORPORATION OF AMERICA By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

[Date]

Bank of America, N.A., as Agent

for the Lenders parties to the

Credit Agreement referred to below

135 S. LaSalle Street, Suite 954

Chicago, IL, 60603

Mail Code: IL4-135-09-61

Attention: Agency Management

Ladies and Gentlemen:

The undersigned, Packaging Corporation of America, refers to the Amended and
Restated Credit Agreement, dated as of August 29, 2016 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto and Bank of America,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

  (i) The Business Day of the Proposed Borrowing is                     , 20    
[and such Borrowing shall constitute the borrowing of the entire amount of the
A-1 Term Loan under Section 2.01(c) of the Credit Agreement].

 

  (ii) The Type of Loans comprising the Proposed Borrowing is [Base Rate Loans]
[Eurodollar Rate Loans].

 

  (iii) The aggregate amount of the Proposed Borrowing is $                    .

 

  [(iv) The initial Interest Period for each Eurodollar Rate Loan made as part
of the Proposed Borrowing is                      month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 (other than the
last sentence of the representation and warranty contained in Section 4.01(e))
of the Credit Agreement are correct, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.



--------------------------------------------------------------------------------

Very truly yours, PACKAGING CORPORATION OF AMERICA By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.    Assignor:         2.    Assignee:               [and is an
Affiliate/Approved Fund of [identify Lender]3] 3.    Borrower(s):    Packaging
Corporation of America, a Delaware corporation 4.    Agent:    Bank of America,
N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The Amended and Restated Credit Agreement dated as of
August 29, 2016 among Packaging Corporation of America, Bank of America, N.A.,
as Agent, and the other lenders parties thereto

 

3  Select as applicable.



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Facility Assigned4

  

Aggregate Amount of

Commitment/Loans for

all Lenders

   Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans5      $    $      %       $    $      %       $    $      %   

Effective Date:                      , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Subsidiaries or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

4  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “A-1 Term Loan Commitment,” “A-2 Term Loan Commitment” etc.)

5  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

 

[BANK OF AMERICA, N.A.], as

    Agent

By       Title: [Consented to:]7 [NAME OF RELEVANT PARTY] By       Title:

 

6  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

7  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) that it has
received Schedule 1.01 to the Credit Agreement, that it is not a Competitor as
described on such Schedule (as updated pursuant to any supplements that have
been delivered to such Assignee) and that it otherwise is an Eligible Assignee
and satisfies the requirements, if any, specified in the Credit Agreement that
are required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01(i) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender and (v) if it is a Lender organized under the
laws of a jurisdiction outside the United States, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY

Dated as of                     , 20    

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN,

as Guarantors

in favor of

THE AGENT AND LENDERS REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

TABLE OF CONTENTS

 

Section 1. Certain Definitions.

  

Section 2. Guaranty; Limitation of Liability.

     2   

Section 3. Guaranty Absolute.

     3   

Section 4. Waivers and Acknowledgments.

     4   

Section 5. Subrogation.

     5   

Section 6. Payments Free and Clear of Taxes, Etc.

     5   

Section 7. Representations and Warranties.

     6   

Section 8. Covenants.

     7   

Section 9. Amendments, Guaranty Supplements, Etc.

     7   

Section 10. Notices, Etc.

     7   

Section 11. No Waiver; Remedies.

     8   

Section 12. Right of Set-off.

     8   

Section 13. Indemnification.

     8   

Section 14. Subordination.

     9   

Section 15. Continuing Guaranty; Assignments under the Credit Agreement.

     10   

Section 16. Execution in Counterparts.

     10   

Section 17. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

     10   

Section 18. Keepwell.

     11   

Exhibit A - Guaranty Supplement



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of                     ,          made by the
Persons listed on the signature pages hereof under the caption “Subsidiary
Guarantors” and the Additional Guarantors (as defined in Section 8(b)) in favor
of the Agent and the Lenders (as defined in the Credit Agreement referred to
below). For purposes hereof, “Guarantors” shall mean (a) the Subsidiary
Guarantors, (b) the Additional Guarantors and (a) with respect to (i) any
obligations under a Secured Cash Management Agreement between any Subsidiary
Guarantor or Additional Guarantor and any Lender or Affiliate of a Lender and
any obligations under a Secured Hedge Agreement owing by any Subsidiary
Guarantor or Additional Guarantor and (ii) the payment and performance by each
Specified Loan Party of its obligations under this Guaranty with respect to all
Swap Obligations, the Borrower.

PRELIMINARY STATEMENT. Packaging Corporation of America, a Delaware corporation
(the “Borrower”), is party to the Amended and Restated Credit Agreement dated as
of August 29, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the capitalized terms
defined therein and not otherwise defined herein being used herein as therein
defined) with certain Lenders party thereto, Bank of America, N.A., as Agent for
such Lenders. Each Guarantor may receive, directly or indirectly, a portion of
the proceeds of the Loans under the Credit Agreement and will derive substantial
direct and indirect benefits from the transactions contemplated by the Credit
Agreement. It is a condition to the making of Loans and the issuance of Letters
of Credit by the Lenders under the Credit Agreement from time to time that each
Material Subsidiary of the Borrower shall have executed and delivered this
Guaranty.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, each Guarantor, jointly and severally with each other Guarantor,
hereby agrees as follows:

Section 1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 17 shall be taken into
account. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Hedging Transactions for which such Guaranty
or security interest is or becomes illegal.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Loan Party” means each of the Borrower and each Guarantor that is, at
the time on which the relevant Guarantee or grant of the relevant security
interest under the Loan Documents by such Person becomes effective with respect
to a Swap Obligation, a corporation, partnership, proprietorship, organization,
trust or other entity that would not be an “eligible contract participant” under
the Commodity Exchange Act at such time but for the effect of Section 17.

“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

Section 2. Guaranty; Limitation of Liability.

(a) Each Guarantor hereby absolutely, unconditionally and irrevocably guarantees
the punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all obligations
of each other Loan Party now or hereafter existing under or in respect of
(x) the Loan Documents, (y) any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, credit card
processing, purchase card, ACH transactions, electronic funds transfer and other
cash management arrangements (a “Secured Cash Management Agreement”) and (z) any
Hedge Agreement (a “Secured Hedge Agreement”), in the case of such cash
management agreement or Hedge Agreement, between the Borrower and any Person
that is a Lender or an Affiliate of a Lender at the time that it becomes a party
to such agreement (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”; provided, that “Guaranteed Obligations” of a Guarantor shall
exclude any Excluded Swap Obligations of such Guarantor), and agrees to pay any
and all expenses (including, without limitation, fees and expenses of counsel)
incurred by the Agent or any Lender in enforcing any rights under this Guaranty
or any other Loan Document. For purposes of this Guaranty and any Guaranty
Supplement, (i) the term “Lender” shall include any Person that is a Lender or
an Affiliate of a Lender at the time that it becomes a party to a Secured Hedge
Agreement or a Secured Cash Management Agreement and (ii) the term “Loan
Documents” shall include Secured Hedge Agreements and Secured Cash Management
Agreements. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to the Agent or any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Agent and each
Lender, hereby confirms that it is the intention of all such Persons that this
Guaranty and the obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Guaranty and the obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Agent, the Lenders and the Guarantors hereby
irrevocably agree that the

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance. For purposes
hereof, “Bankruptcy Law” means any proceeding of the type referred to in
Section 6.01(e) of the Credit Agreement or Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Agent or any Lender under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law and subject to the limitation of liability
provided in the preceding clause (b), such amounts to each other Guarantor and
each other guarantor so as to maximize the aggregate amount paid to the Agent
and the Lenders under or in respect of the Loan Documents.

Section 3. Guaranty Absolute.

Each Guarantor guarantees that the Guaranteed Obligations will be paid strictly
in accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Agent or any Lender with respect thereto. The
obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Loan Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following (except as
shall be required by applicable law or statute and cannot be waived):

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

(f) any failure of the Agent or any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety (other than
payment).

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of the Borrower or any other
Loan Party or otherwise, all as though such payment had not been made.

Section 4. Waivers and Acknowledgments.

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Agent or any Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such
Guarantor hereunder.

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by the Agent or such Lender.

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 3 and this Section 4 are
knowingly made in contemplation of such benefits.

 

4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

Section 5. Subrogation.

Each Guarantor hereby unconditionally and irrevocably agrees not to exercise any
rights that it may now have or hereafter acquire against the Borrower, any other
Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under or in
respect of this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Agent or any Lender against
the Borrower, any other Loan Party or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Borrower, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash, all Letters of Credit
shall have expired or been terminated and the Commitments shall have expired or
been terminated. If any amount shall be paid to any Guarantor in violation of
the immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the Termination Date and (c) the latest date of
expiration or termination of all Letters of Credit, such amount shall be
received and held in trust for the benefit of the Agent and the Lenders, shall
be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. Subject to the preceding
provision of this Section 5, it is the intent of the parties that each Guarantor
shall have rights of subrogation in respect hereof, and if (i) any Guarantor
shall make payment to the Agent of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
Termination Date shall have occurred and (iv) all Letters of Credit shall have
expired or been terminated, the Agent and the Lenders will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

Section 6. Payments Free and Clear of Taxes, Etc.

(a) Any and all payments made by any Guarantor under or in respect of this
Guaranty or any other Loan Document shall be made, in accordance with
Section 2.13 of the Credit Agreement, free and clear of and without deduction
for any and all present or future Taxes. If any Guarantor shall be required by
law to deduct any Taxes from or in respect of any sum payable under or in
respect of this Guaranty or any other Loan Document to the Agent or any Lender,
(i) the sum payable by such Guarantor shall be increased as may be necessary so
that after such Guarantor and the Agent have made all required deductions
(including deductions applicable to additional sums payable under this
Section 6), the Agent or such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Guarantor shall
make such deductions and (iii) such Guarantor shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

 

5



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

(b) In addition, each Guarantor agrees to pay any present or future Other Taxes
that arise from any payment made by or on behalf of such Guarantor under or in
respect of this Guaranty or any other Loan Document or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Guaranty and the other Loan Documents.

(c) Each Guarantor will indemnify the Agent and each Lender for and hold it
harmless against the full amount of Taxes or Other Taxes, and for the full
amount of taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 6, imposed on or paid by the Agent or such Lender, as the case may
be, and any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date the Agent or such Lender makes written
demand therefor.

(d) The obligations of each Guarantor under this Section are subject in all
respects to the limitations, qualifications and satisfaction of conditions set
forth in Section 2.14 of the Credit Agreement. Without limitation of the
foregoing, the Lenders are subject to the obligations set forth in Section 2.14
of the Credit Agreement to the same extent as if set forth herein.

Section 7. Representations and Warranties.

Each Guarantor hereby represents and warrants as follows:

(a) Such Guarantor is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization.

(b) The execution, delivery and performance by such Guarantor of this Guaranty
and the consummation of the transactions contemplated hereby, are within such
Guarantor’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) such Guarantor’s charter or by-laws,
(ii) law, (iii) any indenture, deed of trust, credit agreement or loan agreement
binding on or affecting such Guarantor or (iv) any other material agreement,
contract or instrument binding on or affecting such Guarantor.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by such Guarantor of this Guaranty. No
authorization or approval or other action by, and no notice to or filing with,
any third party is required for the due execution, delivery and performance by
such Guarantor of this Guaranty, except to the extent that failure to so obtain
or so file could not reasonably be expected to have a Material Adverse Effect.

(d) This Guaranty has been duly executed and delivered by such Guarantor. This
Guaranty is the legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization or moratorium or
similar laws affecting the rights of creditors generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(e) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

 

6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

(f) Such Guarantor has, independently and without reliance upon the Agent or any
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

Section 8. Covenants.

Each Guarantor covenants and agrees that, so long as any part of the Guaranteed
Obligations shall remain unpaid, any Letter of Credit shall be outstanding or
any Lender shall have any Commitment in effect, such Guarantor will perform and
observe, and cause each of its Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Loan Documents on its or their
part to be performed or observed or that the Borrower has agreed to cause such
Guarantor or such Subsidiaries to perform or observe.

Section 9. Amendments, Guaranty Supplements, Etc.

(a) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by the Agent and the Required Lenders,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by all of the
Lenders, (a) reduce or limit the obligations of any Guarantor hereunder, release
any Guarantor hereunder or otherwise limit any Guarantor’s liability with
respect to the obligations owing to the Lenders under or in respect of the Loan
Documents except as provided in the next succeeding sentence or (b) change the
number of Lenders or the percentage of (x) the Commitments, (y) the aggregate
unpaid principal amount of the Loans or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder. Upon the sale, liquidation
or dissolution of a Guarantor to the extent permitted in accordance with the
terms of the Loan Documents, such Guarantor shall be automatically released from
this Guaranty.

(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such Guaranty Supplement.

Section 10. Notices, Etc.

All notices and other communications provided for hereunder shall be in writing
(including telegraphic, telecopy or telex communication) and mailed,
telegraphed, telecopied, telexed or delivered to it, if to any Guarantor,
addressed to it in care of the Borrower at the Borrower’s address specified in

 

7



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

Section 8.02 of the Credit Agreement, if to any Agent or any Lender, at its
address specified in Section 8.02 of the Credit Agreement, or, as to any party,
at such other address as shall be designated by such party in a written notice
to each other party. All such notices and other communications shall, when
mailed, telegraphed, telecopied or telexed, be effective when deposited in the
mails, delivered to the telegraph company, transmitted by telecopier or
confirmed by telex answerback, respectively. Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Guaranty or of any Guaranty Supplement to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

Section 11. No Waiver; Remedies.

No failure on the part of the Agent or any Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

Section 12. Right of Set-off.

Upon (a) the occurrence and during the continuance of any Event of Default and
(b) the making of the request or the granting of the consent specified by
Section 6.01 of the Credit Agreement to authorize the Agent to declare the Loans
due and payable pursuant to the provisions of said Section 6.01, the Agent and
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Agent, such Lender or such Affiliate to or for the credit or the account of any
Guarantor against any and all of the obligations of such Guarantor now or
hereafter existing under the Loan Documents, irrespective of whether the Agent
or such Lender shall have made any demand under this Guaranty or any other Loan
Document and although such obligations may be unmatured. The Agent and each
Lender agrees promptly to notify such Guarantor after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the Agent and
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that the Agent, such Lender and their respective Affiliates may have.

Section 13. Indemnification.

(a) Without limitation on any other obligations of any Guarantor or remedies of
the Agent or the Lenders under this Guaranty, each Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
the Agent, each Lender and each of their Affiliates and their respective
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors,

 

8



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

employees, agents and advisors, and each Guarantor hereby agrees not to assert
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Loans or
the Letters of Credit or any of the transactions contemplated by the Credit
Agreement.

(c) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 13 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.

Section 14. Subordination.

Each Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 14:

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments from any other Loan Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Default (including the
commencement and continuation of any proceeding under any Bankruptcy Law
relating to any other Loan Party), however, unless the Agent otherwise agrees,
no Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Agent and the Lenders shall be entitled to receive payment in full in cash of
all Guaranteed Obligations (including all interest and expenses accruing after
the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Lenders and deliver such payments to
the Agent on account of the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), the Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to the Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

 

9



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

Section 15. Continuing Guaranty; Assignments under the Credit Agreement.

This Guaranty is a continuing guaranty and shall (a) subject to the last
sentence of Section 9(a), remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon the Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Lenders and their successors, transferees
and assigns. Without limiting the generality of clause (c) of the immediately
preceding sentence, any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitments, the Loans owing to it
and the Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case as and to the extent provided
in Section 8.07 of the Credit Agreement. No Guarantor shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

Section 16. Execution in Counterparts.

This Guaranty and each amendment, waiver and consent with respect hereto may be
executed in any number of counterparts and by different parties thereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier shall be effective as delivery of an original executed
counterpart of this Guaranty.

Section 17. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Guaranty or any of the other Loan Documents to which it is
or is to be a party, or for recognition or enforcement of any judgment, and each
Guarantor hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each Guarantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty or any other Loan
Document in the courts of any jurisdiction.

(c) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty or any of the other Loan Documents to which it is or
is to be a party in any New York State or federal court. Each Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

 

10



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

(d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

Section 18. Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Loan Party to honor
all of such Specified Loan Party’s obligations under this Guaranty and the other
Loan Documents in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 18 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.8 or otherwise under this Guaranty
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 18 shall remain in full force and effect until the
Guaranteed Obligations have been indefeasibly paid and performed in full. Each
Qualified ECP Guarantor intends that this Section 18 constitute, and this
Section 18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party for all purposes of
Section la(18)(A)(v)(II) of the Commodity Exchange Act.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[NAME OF GUARANTOR] By:    

Name:    

Title:    

 

[NAME OF GUARANTOR] By:    

Name:    

Title:    



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

Exhibit A

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

                     ,         

Bank of America, N.A., as Agent

135 S. LaSalle Street, Suite 954

Chicago, IL, 60603

Mail Code: IL4-135-09-61

Attention: Agency Management

Amended and Restated Credit Agreement dated as of August 29, 2016 among

Packaging Corporation of America, a Delaware corporation (the “Borrower”),

the Lenders party thereto and Bank of America, N.A., as Agent

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, together with this Guaranty Supplement,
being the “Subsidiary Guaranty”). The capitalized terms defined in the
Subsidiary Guaranty or in the Credit Agreement and not otherwise defined herein
are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability.

(a) The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations of each other Loan Party now or hereafter existing under or in
respect of (x) the Loan Documents, (y) any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
credit card processing, purchase card, ACH transactions, electronic funds
transfer and other cash management arrangements (a “Secured Cash Management
Agreement”) and (z) any Hedge Agreement (a “Secured Hedge Agreement”), in the
case of such cash management agreement or Hedge Agreement, between the Borrower
and any Person that is a Lender or an Affiliate of a Lender at the time that it
becomes a party to such agreement (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such obligations being
the “Guaranteed Obligations”; provided, that “Guaranteed Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations of such Guarantor), and
agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by the Agent or any Lender in enforcing any rights
under this Guaranty or any other Loan Document.

 

1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

For purposes of this Guaranty Supplement, (i) the term “Lender” shall include
any Person that is a Lender or an Affiliate of a Lender at the time that it
becomes a party to a Secured Hedge Agreement or a Secured Cash Management
Agreement and (ii) the term “Loan Documents” shall include Secured Hedge
Agreements and Secured Cash Management Agreements. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to the Agent or any Lender under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Agent and each Lender, hereby confirms that it is the intention of all such
Persons that this Guaranty Supplement, the Subsidiary Guaranty and the
obligations of the undersigned hereunder and thereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement, the Subsidiary Guaranty and the obligations of the undersigned
hereunder and thereunder. To effectuate the foregoing intention, the Agent, the
Lenders and the undersigned hereby irrevocably agree that the obligations of the
undersigned under this Guaranty Supplement and the Subsidiary Guaranty at any
time shall be limited to the maximum amount as will result in the obligations of
the undersigned under this Guaranty Supplement and the Subsidiary Guaranty not
constituting a fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Agent or any Lender under
this Guaranty Supplement, the Subsidiary Guaranty or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by applicable law
and subject to the limitations on liability set forth in Section 1(b) above,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Agent and the Lenders under or in respect of
the Loan Documents.

Section 2. Obligations Under the Guaranty.

The undersigned hereby agrees, as of the date first above written, to be bound
as a Guarantor by all of the terms and conditions of the Subsidiary Guaranty to
the same extent as each of the other Guarantors thereunder. The undersigned
further agrees, as of the date first above written, that each reference in the
Subsidiary Guaranty to an “Additional Guarantor” or a “Guarantor” shall also
mean and be a reference to the undersigned, and each reference in any other Loan
Document to a “Subsidiary Guarantor” or a “Loan Party” shall also mean and be a
reference to the undersigned.

Section 3. Representations and Warranties.

The undersigned hereby makes each representation and warranty set forth in
Section 7 of the Subsidiary Guaranty to the same extent as each other Guarantor.

Section 4. Delivery by Telecopier.

Delivery of an executed counterpart of a signature page to this Guaranty
Supplement by telecopier shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTY

 

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Subsidiary Guaranty or any
of the other Loan Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The undersigned
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guaranty Supplement or the
Subsidiary Guaranty or any other Loan Document shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement, the Subsidiary Guaranty or any of the other Loan Documents
to which it is or is to be a party in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Subsidiary Guaranty or any
of the other Loan Documents to which it is or is to be a party in any New York
State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours,

 

[NAME OF ADDITIONAL GUARANTOR]

By:    

Name:    

Title:    

 

3



--------------------------------------------------------------------------------

EXHIBIT F

FORMS OF U.S TAX COMPLIANCE CERTIFICATES

EXHIBIT F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) dated as of August 29, 2016 among Packaging Corporation of
America (the “Borrower”), the Lenders identified therein and Bank of America, as
Agent.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:       Title:    

Date:                      , 20[        ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F

FORMS OF U.S TAX COMPLIANCE CERTIFICATES

 

EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) dated as of August 29, 2016 among Packaging Corporation of
America (the “Borrower”), the Lenders identified therein and Bank of America, as
Agent.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:       Title:    

Date:                      , 20[        ]

 



--------------------------------------------------------------------------------

EXHIBIT F

FORMS OF U.S TAX COMPLIANCE CERTIFICATES

 

EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) dated as of August 29, 2016 among Packaging Corporation of
America (the “Borrower”), the Lenders identified therein and Bank of America, as
Agent.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:       Title:    

Date:                      , 20[        ]

 



--------------------------------------------------------------------------------

EXHIBIT F

FORMS OF U.S TAX COMPLIANCE CERTIFICATES

 

EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) dated as of August 29, 2016 among Packaging Corporation of
America (the “Borrower”), the Lenders identified therein and Bank of America, as
Agent.

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:       Title:    

Date:                      , 20[        ]

 